             Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 1 of 48



                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF NEW YORK

                                                               Case No.
JUSTIN ROGERS
                                                               COMPLAINT
          Plaintiff,
                                                               DEMAND FOR JURY TRIAL
v.

JUUL LABS, INC., PAX LABS, INC.,
ALTRIA GROUP, INC., AND
PHILIP MORRIS USA, INC.,

          Defendants.



              Plaintiff, Justin Rogers, by and through his undersigned counsel, brings this complaint against

     Defendants JUUL Labs, Inc., PAX Labs, Inc., Altria Group, Inc., and Philip Morris USA, Inc.

     (hereinafter “Defendants”) and alleges as follows:

     I.       NATURE OF THE CASE

               1.      Plaintiff has developed severe nicotine addiction as well as Pneumonia and time in the

     Intensive Care Unit as a result of Defendants’ orchestrated efforts to addict a new generation of

     teenagers and young adults to nicotine.

               2.      JUUL entered the electronic cigarette market in 2015 with a trendy, youth-oriented

     e-cigarette that was easy to use, easy to share and easy to hide. More importantly, it carried one of the

     highest doses of nicotine available on the market and was coupled with a patented formulation that

     enabled its aerosolized nicotine to be easily inhaled and rapidly absorbed. Faced with better-funded

     and more established Big Tobacco-backed competitors, JUUL made a purposeful decision. Instead of

     marketing its product to existing smokers, JUUL targeted the young—a generation of teens who had

     turned their backs on cigarettes. JUUL’s decision would inure to its benefit, but at a significant cost to

     youth, their parents and society.

             3.        Armed with a youth-oriented design, a highly addictive substance, and an aggressive


                                                           1
             Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 2 of 48



    youth-directed marketing campaign, JUUL quickly rose from a relatively obscure startup, to a
                                                  1
    company now valued at $38 billion dollars. During this period, JUUL posted an extraordinary number

    of advertisements via social media, including promoting its product via paid influencers and

    distributing its messaging broadly across social media via various youth-directed hashtags, such as

    #vaporized, #LightsCameraVapor, #mangomonday and #fruitfriday.                2
                                                                                      Defendants’ social media

    marketing blitz reached Plaintiff, with Plaintiff recalling such advertisements, including youth-oriented

    JUUL posters, beginning in 2015.

            4.     Brazenly touting itself as the “most educated,” “the most diligent [and] the m o s t

    well-researched” e-cigarette company, JUUL recognized that youth were an untapped resource and a

    critical driver of revenue growth. 3 Indeed, JUUL’s marketing efforts were so successful, and its

    product so pervasive among youth, that “JUULing”—the act of smoking a JUUL—had become part of

    Generation Z’s lexicon. JUUL successfully created an image that its use was edgy, cool, fun, and

    pleasurable, both physically and emotionally, “faithfully recapitulat[ing] the playbook [used] by

    traditional cigarette marketers” 50 years earlier. 4

            5.     Utilizing youth tobacco advertising tactics forbidden to tobacco manufactures, JUUL

    became the most popular e-cigarette maker in the U.S. in less than three years, controlling more than

    75 percent of the e-cigarette market and achieving a corporate valuation of $38 billion. 5 Over the 12-

    month period ending August 2018, JUUL sold $1.29 billion worth of devices and pods 6 and



1
  Altria nears Juul stake deal, valuing it at $38 billion, Reuters (December 19, 2018),
https://www.reuters.com/article/us-juul-altria-group-m-a/altria-nears-juul-stake-deal-valuing-it-at-38-billion-
sources-idUSKCN1OI2CC. Also see Jackler, JUUL Advertising (2015-2018).
2
  Jackler, JUUL Advertising (2015-2018).
3
  Pax stays ahead of the curve, CSP( October 14, 2015), https://www.cspdailynews.com/tobacco/ pax-stays-ahead-
curve.
4
  Jackler, JUUL Advertising (2015 – 2018) at 39.
5
  Carver R., Juul expands top U.S. e-cig market share; traditional cigarettes volume continues to slip, Winston Salem
Journal (November 27, 2018), https://www.journalnow.com/business/juul-expands-top-u-s-e-cig- marketshare-
traditional/article_9bdfd55c-68b5-5c08-aeb8-edb4a616ca9e.html (last visited July 29, 2019); See also, Primack, D.,
Scoop: The numbers behind Juul’s investor appeal, Axios (July 2, 2018), https://www.axios.com/numbers-juul-
investor-appeal-vaping-22c0a2f9-beb1-4a48-acee-5da64e3e2f82.html.
6
  CNBC, E-cigarette sales are booming thanks to Juul, LaVito A., August 21, 2018. Available at
https://www.cnbc.com/2018/08/21/e-cigarette-sales-are-booming-thanks-tojuul.html.
                                                           2
             Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 3 of 48



    enjoyed an annual sales increase of 783% 7

             6.    Although JUUL repeatedly claimed that its product was designed for adult smokers, by

    2016 more than two million middle and high school students, many of whom had never smoked, had

    tried e-cigarettes.8 In November 2018, the Centers for Disease Control and Prevention (CDC) reported

    that e-cigarette use among American high school students reached 20.8% (3.05 million users)

    representing a 78% increase from the prior year.9 Equally alarming, in the same time period (2012-

    2018) e-cigarette use among middle school students increased from 1.1% to 7.2%—a near sevenfold

    increase. 10

             7.    The expanding use of JUUL e-cigarettes among minors resulted in a new population of

    individuals addicted to nicotine—a dangerous prospect for America’s youth. According to the United

    States Food and Drug Administration (FDA), no nicotine products are safe for use by children,11 and

    the United States Surgeon General has concluded that e-cigarettes, including JUUL, are not safe for

    anyone under age 26. 12

             8.    The U.S. Surgeon General’s Report on e-cigarette use among youth and young

    adults found that e-cigarettes are unsafe for children and adolescents and that those who use e-

    cigarettes are significantly more likely to go on to use traditional cigarettes—a product that kills half of

    its long-term users. A February 2019 JAMA investigation concluded that e-cigarette use among teens is

    associated with increased risk for eventual cigarette use, even among children who otherwise would

    have been at low risk for cigarette initiation. Prior e-cigarette users were our times more likely to ever
7
  LaVito A., Popular e-cigarette Juul’s sales have surged almost 800 percent over the past year, CNBC (July 2,
2018), https://www.cnbc.com/2018/07/02/juul-ecigarette- sales-have-surged-over-the-past-year.html.
8
  Brazier, A., Are e-cigarettes a safe alternative to smoking?, Medical News Today (June 25, 2018),
https://www.medicalnewstoday.com/articles/216550.php.
9
  CDC, Notes from the Field: Use of Electronic Cigarettes and Any Tobacco Product Among Middle and High
School Students – United States, 2011–2018, , Morbidity and Mortality Weekly Report (“MMWR”) 67(45);1276–
1277 (Nov. 16, 2018), https://www.cdc.gov/mmwr/volumes/67/ wr/mm6745a5.htm?s_cid=mm6745a5_w.
10
   Id.
11
   U.S. Food & Drug Administration, Nicotine: The Addictive Chemical in Tobacco Products, June 24, 2019,
https://www.fda.gov/tobacco-products/products-guidance-regulations/nicotine-addictive-chemical-tobacco-products.
    12
       .S Surgeon General and the U.S. Centers for Disease Control and Prevention, Office on Smoking and
    Health, Know The Risks: E-cigarettes and Young People (2019) https://e-cigarettes.surgeongeneral.gov/ (as
    of July 5th, 2019).


                                                          3
           Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 4 of 48



  smoke a cigarette compared to youth with no prior tobacco use.13

          9.      Nicotine is particularly dangerous to young people whose brains are still developing

  through the mid-20s. Nicotine is not only addictive developing adolescent brains, but can also be

  highly toxic if ingested in high amounts, causing stroke and seizures and it permanently alters the

  structure of the brain and causes permanent mood changes and other cognitive disorders.

          10.     Several    studies,   including    one       recently   released by     the American Stroke

  Association, have shown that e-cigarettes increase the risk of stroke, heart attack and coronary artery

  disease. Other studies have shown that e-cigarettes containing nicotine significantly increase blood

  pressure, heart rate and arterial stiffness, and also cause vascular damage, which can lead to strokes and

  other cardiovascular injuries. In addition, usage of e-cigarettes has also been associated with

  respiratory issues.

          11.     Despite this, Defendant designed JUUL to quickly and severely addict young people to

  nicotine, one of the most addictive chemicals in the world. By studying cigarette industry

  archives, JUUL learned how to manipulate the nicotine in its products to maximize addictiveness,

  particularly among new users and young people, and thereby increase sales. JUUL designed its

  products to have maximum inhalability, without any “throat hit” or irritation that would serve as a

  natural deterrent to new users. The purpose of this design element was to initiate new smokers, since

  those who already smoke cigarettes are tolerant to the throat hit sensation and associate it with smoking

  and nicotine satisfaction.

          12.     At the same time, JUUL designed its device to deliver substantially higher

  concentrations of nicotine per puff than most traditional cigarettes and other e-cigarettes. This

  combination of ease of inhalation and high nicotine delivery makes JUUL both powerfully addictive

  and dangerous.

          13.     Defendants knew that JUUL’s e-cigarettes and pods were not safe under any

13
  Berry, Kaitlyn, et al., Association of Electronic Cigarette Use With Subsequent Initiation of Tobacco Cigarettes in
U.S. Youths, JAMA Network Open, 2019(2): e187794. doi:10.1001/ jamanetworkopen.2018.7794 (Feb. 1, 2019),
https://jamanetwork.com/journals/ jamanetworkopen/fullarticle/2723425?resultClick=3.
                                                           4
         Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 5 of 48



circumstances for minors and non-smokers. Defendants hid that: (a) a JUUL pod effectively delivers

more nicotine than a packet of cigarettes; (b) JUUL pods contain a special formulation of nicotine salts

and benzoic acid specifically designed to deliver an otherwise intolerable level of nicotine while still

maintaining a smooth smoking experience; (c) the amount and manner of nicotine provided in JUUL

pods was highly addictive; and (d) the numerous additional deleterious health consequences associated

with vaping.

        14.    Defendants were under a duty to disclose this material safety information based upon

their exclusive knowledge and concealment which Defendants never disclosed to Plaintiff or the public

at any time or place or in any manner.

        15.    Defendants’ design of the JUUL, an electronic nicotine delivery system (ENDS), or e-

cigarette, combined with Defendants’ aggressive marketing tactics and orchestrated efforts to addict a

new generation of teenagers and young adults to nicotine, caused Plaintiff to use and become severely

addicted to JUUL. To overcome Plaintiff’s frequent nicotine cravings, which is debilitating, Plaintiff

uses his JUUL e-cigarette constantly throughout the day, consuming at least one pod a day. In addition

to the cost of maintaining Plaintiff’s addiction, if Plaintiff does not take in the nicotine craved by

Plaintiff’s body, Plaintiff becomes irritable, uncomfortable, and unable to complete daily tasks as

Plaintiff normally would. Plaintiff’s addiction to nicotine, as caused by Defendants’ JUUL e-cigarette,

is life-altering and will burden him the remainder of his life.

        16.    At the time Plaintiff began using JUUL, none of JUUL’s advertising, marketing,

promotion, packaging or website disclosed any of the health effects and risks that JUUL knew or

should have known would occur from use of its products. These risks include severe nicotine addiction,

significant increases in blood pressure, vascular damage, increased risk of stroke, heart attacks and

other cardiovascular injuries, permanent brain changes, mood disorders, heightened risk of cancer, and

other harms. JUUL never disclosed that it its products were unsafe for anyone under age 26. Instead,

the imaging, advertising, promotion, packaging and overall marketing represented the product as safe,

fun, and not harmful. As one of the JUUL founders has said: “We don’t think a lot about addiction

                                                     5
            Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 6 of 48



  here because we’re not trying to design a cessation product at all…anything about health is not

  on our mind”.14 JUUL’s design, manufacturing, marketing and distribution of this product has proven

  this statement to be true.

            17.   As a result of Defendant’s conduct, Plaintiff has suffered life-altering personal

  injuries and seeks all appropriate remedies and relief.

     II.     JURISDICTION AND VENUE

            1.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because the

  amount in controversy as to the Plaintiff exceeds $75,000.00, exclusive of interest and costs, and

  because there is complete diversity of citizenship between the Plaintiff and Defendants.

     III.    PARTIES

Plaintiff

            1.    Plaintiff, Justin Rogers, at all relevant times was and is a resident of New York.

            2.    This    Court has personal jurisdiction over Defendants as they have done substantial

  business, have committed a tort in whole or in part, have substantial and continuing contact with, and

  derive substantial revenue from goods used and consumed within the State of New York and

  throughout the United States. The Defendants actively sell, market and promote its product JUUL to

  consumers, including minors, throughout the United States, including the State of New York.

            3.    Venue is proper in the Western District of New York pursuant to 28 U.S.C. § 1391

  because a substantial part of the events or omissions giving rise to the claim occurred in the Western

  District of New York, and because Defendants conduct substantial business in the Western District of

  New York.

            4.    When Plaintiff first started using JUUL, Plaintiff was unaware that JUUL contained

  nicotine, how much nicotine a JUUL pod contained or delivered, or that JUUL had specifically been


14
 Tiku, Startup behind the Lambo of vaporizers just launched an intelligent e-cigarette: Surprise, it's a rectangle,
The Verge (April 21, 2015) www.theverge.com/ 2015/4/21/8458629/pax-labs-e-cigarette-juul (as of July 5, 2019).
                                                          6
         Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 7 of 48



developed to maximize the addictive potential of nicotine. Moreover, he was not aware that JUUL pods

and JUUL’s aerosol contain toxic compounds; nor was he aware of the attendant dangers of vaping.

        5.     Plaintiff quickly became severely addicted to nicotine from his use of JUUL, reaching

the point of vaping up to at least one pod a day. Plaintiff struggled to function without nicotine and still

experiences strong mood swings, restlessness, and irritability from withdrawal.

        6.     Plaintiff experienced multiple side effects including life threatening pneumonia and

hospitalization in the Intensive Care Unit for twelve (12) days. Plaintiff continues to suffer f rom

repercussions of his injury and hospitalization.

        7.     Plaintiff still struggles with this nicotine addiction and will continue to struggle with

this addiction for the rest of his life. Plaintiff’s nicotine addiction from JUUL permanently injured and

altered his developing brain. In addition to the severe nicotine addiction and brain injury, Plaintiff has

suffered harm through exposure to toxic substances, which may cause or contribute to causing disease

and additional future health problems. JUUL was a substantial factor in Plaintiff’s life-altering injuries.

Defendants’ conduct has harmed Plaintiff physically, emotionally, and financially.

Defendants

        8.     Defendant JUUL Labs, Inc. (“JUUL”) is a Delaware corporation with its principal place

of business in San Francisco, California. JUUL originally was authorized to do business under the

name Ploom Products, Inc. It changed its name to PAX Labs, Inc., and subsequently to JUUL Labs,

Inc. All allegations toward JUUL are inclusive of JUUL in its prior form as either Ploom Products, Inc.

or PAX Labs, Inc., or both. Accordingly, JUUL is a citizen of Delaware and California for purposes of

determining diversity under 28 U.S.C. § 1332.

        9.     Defendant PAX Labs, Inc. (“PAX”) is a Delaware corporation with its principal place

of business in San Francisco, California. Accordingly, PAX is a citizen of Delaware and California for

purposes of determining diversity under 28 U.S.C. § 1332.

        10.    Defendant Altria Group, Inc. (“Altria”), is a Virginia corporation with its principal

                                                     7
         Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 8 of 48



place of business in Richmond, Virginia. Altria acquired 35% ownership in JUUL to, among other

things, sell, promote, market, and distribute JUUL e-cigarettes. Pursuant to the services agreement,

JUUL has access to Altria Defendants’ industry infrastructure. Accordingly, Altria is a citizen of

Virginia for purposes of determining diversity under 28 U.S.C. § 1332.

        11.    Defendant Philip Morris USA, Inc. (“Philip Morris”) is a Virginia corporation with its

principal place of business in Richmond, Virginia. Philip Morris is a wholly-owned subsidiary of

Altria. Philip Morris is engaged in the manufacture and sale of cigarettes in the United States. Philip

Morris is the largest cigarette company in the United States with Marlboro, the principal cigarette

brand of Philip Morris, being the largest-selling cigarette brand in the United States for forty years.

Accordingly, Philip Morris is a citizen of Virginia for purposes of determining diversity under 28

U.S.C. § 1332. Altria and Philip Morris are referred to collectively as the Altria Defendants.

        12.    Defendants JUUL Labs, Inc., PAX Labs, Inc., Altria Group, Inc., Philip Morris USA,

Inc. shall be referred to herein individually by name, or jointly as “Defendants.”

        13.    At all times alleged herein, Defendants include and included any and all parents,

subsidiaries, affiliates, divisions, franchises, partners, joint venturers, and organizational units of any

kind, their predecessors, successors and assigns and their officers, directors, employees, agents,

representatives and any and all other persons acting on their behalf.

        14.    At all relevant times, each Defendant was an agent, servant, representative, officer,

director, partner, or employee of the other Defendant and, in performing the conduct complained of

herein, was acting within the scope and course of its authority as such an agent, servant, representative,

officer, director, partner, or employee, and with the permission and consent of each other Defendant.

        15.    At all times relevant, Defendants were engaged in the business of developing,

designing, licensing, manufacturing, distributing, selling, marketing, and/or introducing into interstate

commerce throughout the United States, either directly or indirectly through third parties, subsidiaries

or related entities, JUUL e-cigarettes.
                                                     8
           Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 9 of 48



     IV.    FACTUAL ALLEGATIONS – BACKGROUND

  Why Nicotine is so Powerfully Addictive

           1.     Nicotine is an alkaloid—a class of plant-derived nitrogenous compounds that includes

  caffeine, cocaine, morphine, and ephedrine.

           2.     The modes of nicotine delivery are similar for conventional combustion cigarettes and

  e-cigarettes—namely, inhalation of a nicotine-laden aerosol (“smoke” in the case of cigarettes and

  “vapor” in the case of e-cigarettes). The uptake and biological distribution of nicotine are influenced by

  many of the same factors for both.15

           3.     In conventional combustion cigarettes, nicotine is distilled from burning tobacco and

  delivered either on tar droplets (called particulate matter) or as a gas (in the so-called gas or vapor

  phase of the smoke aerosol). The pH of smoke largely determines the partition of nicotine into the

  particulate and gas phases. In an acidic environment most of the nicotine is in its ionized form (also

  called protonated or bound nicotine). In an alkaline environment the nicotine tends to be un-ionized

  (also called unprotonated or freebase nicotine).

           4.     Protonated/bound nicotine does not readily absorb into membranes and therefore it

  tends not to be absorbed through the mouth during smoking (or vaping) even if held in the mouth.

  Accordingly, an acidic aerosol, whether smoke or vapor, delivers a greater proportion of available

  nicotine to the lungs where it is rapidly absorbed; whereas a more alkaline aerosol delivers more

  freebase nicotine, a greater proportion of which is absorbed through the buccal membranes. For

  example, because American-blend cigarettes are high in acidic flue-cured (“bright” or “Virginia”)

  tobacco, the smoke tends to be smoothly acidic and nicotine exists primarily in the protonated/bound

  form. Cigar smoke, on the other hand, is alkaline and thus is more “harsh” and difficult to inhale but


15
  While the industry refers to this mode of delivery as “vapor” or “vaping,” “[t]hese terms are actually misn omers
as the aerosol produced is technically not a vapor. The aerosol produced by e-cigarettes has a particulate phase, not
just a gas phase like a vapor.” Orellana-Barrios M., et al., Electronic Cigarettes—A Narrative Review for Clinicians,
Am. J. Med. (2015) 128(7):674-81, https://www.amjmed.com/article/S0002-9343(15)00165-5/pdf.
                                                         9
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 10 of 48



  readily delivers unprotonated/freebase nicotine through the mouth.

          5.     Route of administration and speed of delivery are key to understanding nic otine’s

  addictive potential. According to the eminent nicotine researcher Dr. Neal Benowitz—Scientific Editor

  of the 1988 Surgeon General’s Report on nicotine addiction: “After a puff, high levels of nicotine reach

  the brain in 10–20 s[econds], faster than with intravenous administration, producing rapid behavioral

  reinforcement. The rapidity of rise in nicotine levels permits the smoker to titrate the level of nicotine

  and related effects during smoking, and makes smoking the most reinforcing and dependence-

  producing form of nicotine administration.”16

          6.     After rapid delivery to the brain, nicotine binds to high-affinity nicotinic cholinergic

  receptors. Binding increases over time in smokers (and vapers) because the number of receptors

  actually increases as nicotine exposure increases. Again, according to Dr. Benowitz, “The rapid rate of

  delivery of nicotine by smoking … results in high levels of nicotine in the central nervous system with

  little time for development of tolerance. The result is a more intens e pharmacologic action. The short

  time interval between puffing and nicotine entering the brain also allows the smoker to titrate the dose

  of nicotine to a desired pharmacologic effect [often subconsciously], further reinforcing drug self -

  administration and facilitating the development of addiction.” 18

          7.     Kids are particularly vulnerable to nicotine addiction, which is precisely why they have

  been targeted by Big Tobacco and now by JUUL. As described by the Surgeon General of the United

  States, “Tobacco use is a pediatric epidemic.” Nine out of ten smokers begin by age 18 and 80% who

  begin as teens will smoke into adulthood. 17

          8.     According to the Surgeon General’s Advisory on E-Cigarette Use Among Youth:

  “Nicotine exposure during adolescence can harm the developing brain – which continues to develop


16
   Benowitz, et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, Handb Exp Pharmacol (192): 29-60
(Oct. 13, 2010), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/.
17
   Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General at 1 (2012),
https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/index.html.
                                                      10
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 11 of 48



  until about age 25. Nicotine exposure during adolescence can impact learning, memory, and attention.

  Using nicotine in adolescence can also increase risk for future addiction to other drugs.”18

          9.     Of course, the cigarette industry was well aware of nicotine’s addictive power,

  which it euphemistically referred to as “satisfaction” (a term, not ironically, that appears repeatedly in

  JUUL’s ‘895 patent, as discussed below). As Lorillard’s H.J. Minnemeyer put it, “Tobacco scientists

  know that physiological satisfaction is almost totally related to nicotine intake.”       19
                                                                                                 R.J. Reynolds

  Director of Research, Claude Teague, likewise observed that         “nicotine satisfaction is the dominant

  desire, as opposed to flavor and other satisfactions.”20

          10.    The tobacco industry was equally aware how important it was to snare kids before they

  aged beyond the window of opportunity. One memo from a Lorillard marketing manager to the

  company’s president put it most succinctly, “[t]he base of our business is the high school student. ” 21 It

  is no surprise, then, that in addition to youth marketing, the industry designed products specifically to

  attract and addict teen smokers. Claude Teague of R.J. Reynolds titled one internal memo “Research

  Planning Memorandum on Some Thoughts About New Brands of Cigarettes for the Youth Market.” In

  it he frankly observed, “Realistically, if our Company is to survive and prosper, over the long term, we

  must get our share of the youth market. In my opinion this will require new brands tailored to the youth

  market.” 22 Dr. Teague noted that “learning smokers” have a low tolerance for throat irritation so the

  smoke should be “as bland as possible,” i.e., not harsh; and he specifically recommended an acidic

  smoke “by holding pH down, probably below 6.” Noting that “pre-smokers” face “psychological

  pressure” to smoke if their peers are doing so, “a new brand aimed at a young smoker must somehow

  be the ‘in’ brand and its promotion should emphasize togetherness, belonging and group acceptance,

18
   Surgeon General’s Advisory on E-Cigarette Use Among Youth, https://e-cigarettes.
surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among-youth-2018.pdf.
19
   H.J. Minnemeyer, Present Status of the Nicotine Enrichment Project (internal Lorillard Tobacco Company memo)
(April 13, 1977)
20
   Claude Teague, A Gap in Present Cigarette Product Lines and an Opportunity to Market a New Type of Product,
(internal RJR memo) (March 28, 1972).
21
   T.L. Achey to Curtis Judge, Product Information (internal Lorillard Tobacco Company memo) (August 1978).
22
   Claude Teague, Research Planning Memorandum on Some Thoughts About New Brands of Cigarettes for the
Youth Market, (internal RJR memo) (Feb. 2, 1973).
                                                      11
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 12 of 48



  while at the same time emphasizing ‘doing one’s own thing.’”

          11.    The danger nicotine poses to vaping youth is no less real than it was (and is) for

  young cigarette smokers. Again, according to the Surgeon General: “How does the nicotine in e-

  cigarettes affect the brain? Until about age 25, the brain is still growing. Each time a new memory is

  created, or a new skill is learned, stronger connections – or synapses – are built between brain cells.

  Young people’s brains build synapses faster than adult brains. Because addiction is a form of learning,

  adolescents can get addicted more easily than adults.”23

  Traditional E-Cigarettes & Nicotine Delivery

          12.    An electronic cigarette is a battery-operated device typically comprised of a

  mouthpiece or cartridge, a tank or other repository for e-liquid (“juice”), a heating element, a

  rechargeable battery, and electronic circuits. As the user sucks on the mouthpiece, a sensor activates a

  heating element that vaporizes the juice, which is a flavored carrier for nicotine— typically comprised

  of propylene glycol, glycerol, or a combination of the two. JUUL e-liquid also contains solvents and

  chemical flavorants.

          13.    Like the smoke aerosol delivered by combustion cigarettes, the vapor aerosol delivered

  by e-cigarettes exists in two phases—a particulate phase and a gas or vapor phase.

          14.    Because     e-cigarette vapor    does    not   contain   many (or       as   many)    of the

  mutagenic/carcinogenic byproducts generated through pyrolysis and combustion of tobacco leaf, e-

  cigarettes are widely thought to deliver a far less carcinogenic load when inhaled, though few would

  describe them as “safe.”

          15.    Most importantly, e-cigarettes are capable of delivering nicotine. When the          juice is

  vaporized and inhaled, nicotine is carried on aerosol droplets or it is delivered as a gas or vapor.

  Freebase nicotine generally is taken up in the oral cavity, resulting in what Big Tobacco termed a

23
  Know The Risks E-Cigarettes & Young People, https://e-cigarettes.surgeongeneral.gov/
knowtherisks.html#addiction.
                                                     12
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 13 of 48



  “catch” or nicotine “hit” in the mouth and throat. The more acidic protonated form of nicotine passes

  through the oral cavity and is taken up in the lungs, resulting in rapid delivery to the brain.

          16.     In short, the gross mechanics of nicotine delivery vary little between cigarettes and

  e-cigarettes.

          17.     Given the similar mechanisms of nicotine delivery between e-cigarettes and

  conventional combustion cigarettes, much of the public health community has encouraged their use as

  smoking cessation aids and, accordingly, e-cigarettes historically have been marketed as an alternative

  to satisfy a nicotine addiction without exposure to tobacco smoke and the thousands of toxicants it

  contains.

  JUUL Changes the E-Cigarette Landscape

          18.     Seemingly celebrating its enhanced ability to deliver nicotine and deliver it quickly, the

  primary JUUL ‘895 patent explains why JUUL is different from its competitors and why it delivers

  more “satisfaction,” which, when coupled with its marketing, explains its meteoric rise. 24

          19.     Before JUUL came to market, the vast majority of e-cigarettes delivered an

  alkaline aerosol, meaning that nicotine was delivered largely in its freebase form through the

  membranes of the mouth and throat. This alkaline vapor also had a perceived “harshness.” This

  probably was not unwelcomed to seasoned cigarette smokers who were trying to quit smoking, but it

  could deter “learners,” as Claude Teague at R.J. Reynolds noted with respect to cigarettes more than 40

  years before JUUL was introduced.

          20.     A more acidic vapor would be less harsh, and therefore less intimidating to

  starting vapers, while also permitting a virtually unlimited number of puffs as it would be impossible to

  “oversmoke” such a mild vapor, which would prove particularly dangerous and deceptive given


24
  U.S. Patent 9,215,895 B2 (Dec. 22, 2015) (‘895 Patent). “In accordance with Section 287(a) of Title 35 of the
United States Code…, notice is hereby given that JUUL Labs, Inc.’s products are protected by a variety of
intellectual property rights including issued …., details of which are provided below: JUUL® BRAND
ELECTRONIC NICOTINE
                                                        13
            Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 14 of 48



  that this “smooth” vapor actually delivered more nicotine than any other device on the market under

  controlled conditions and, indeed, delivered nicotine more efficiently than a combustion cigarette

  according to Defendants’ own patent.

             21.    Before JUUL, no e-cigarette could achieve nicotine delivery that rivaled a combustion

  cigarette (measured by peak plasma nicotine concentration (Cmax)); nor could any e- cigarette deliver

  nicotine as quickly (measured by the time to peak concentration (T max)). JUUL’s ‘895 patent all but

  brags that it surpassed a commercially available combustion cigarette (Pall Mall) in maximum delivery

  and nearly rivaled it in how soon it deliver peak nicotine.

             22.    According to the patent, “certain nicotine salt formulations [i.e., JUUL’s] provide

  satisfaction in an individual superior to that of free base nicotine, and more comparable to the

  satisfaction in an individual smoking a traditional cigarette.”25

             23.    This is understandable given that JUUL’s optimum nicotine deliveries (“rate              of

  nicotine uptake in the blood”) are higher “than for other nicotine salt formulations aerosolized by an

  electronic cigarette … and likewise higher than nicotine freebase formulations, while the peak nicotine

  concentration in the blood and total amount of nicotine delivered appears comparable to a traditional

  cigarette.”26 In other words, JUUL distinguishes itself, and established its patentability, by reference to

  its superlative ability to optimally deliver nicotine, both in terms of peak blood concentration and total

  nicotine delivery which is, in essence, to distinguish itself based on its extraordinary potential to addict.

             24.    Not only is JUUL “comparable to a traditional cigarette,” but according to the patent it

  excels: “[T]he rate of nicotine uptake in the plasma of blood of users is higher in certain nicotine salt

  formulations than that of the traditional cigarette” and those that “demonstrate the quickest rate of

  nicotine uptake in the plasma were more equivalent to cigarette satisfaction than the nicotine salt

  formulations showing the slowest rates of rise of nicotine in the subjects’ blood plasma.” Translated,

  “certain formulations” under patent (including 4% benzoic acid) had higher rates of nicotine uptake


25
     ‘895 Patent at 7:51-55 (emphasis added).
26
     Id. at 7:63-8:4.
                                                       14
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 15 of 48



  than a combustion cigarette, equating to high levels of “satisfaction” on subjective inquiry. JUUL

  included a graph in its patent depicting this success. It shows that 4% benzoate (among others) excels

  over a traditional commercially available Pall Mall cigarette in Cmax and rivals it in Tmax. When

  JUUL went to market, it increased the nicotine content 25% as compared to the formulation tested for

  the patent (from 4% to 5% by weight, according to the label); presumably the graph would reflect this

  dramatic increase in nicotine content had JUUL employed the nicotine concentration at which it

  eventually was sold.

          25.     JUUL’s ‘895 patent also included a table reflecting the amounts of nicotine

  detected, including Cmax, T max and Area Under the Curve (AUC), which is a standard

  pharmacokinetic measurement reflecting the actual body exposure to a drug after administration. JUUL

  exceeded the combustion cigarette Pall Mall in every measure except T max (time to peak blood

  concentration of nicotine), where it lagged by only about 10 seconds; again, keeping in mind the

  version of JUUL that went to market had at least 25% more nicotine than the formulation reported in

  the patent.

          26.     According to the Defendants, JUUL pods contain flavorings and 0.7ml e-liquid with

  5% nicotine by weight, which they claim to be an amount of nicotine equal to a pack of cigarettes (20

  cigarettes), or 200 puffs. 27

          27.     It is false and misleading first because the nicotine content of one JUUL pod actually

  equates to 34-38.5 cigarettes (more than a pack-and-a-half). One ml of 24 mg/ml e- liquid “corresponds

  to one pack of cigarettes.”28 JUUL contains between 59-66 mg/ml of nicotine. 29 At 59 mg/ml JUUL’s

  e-liquid is 2.46 times stronger than an e-liquid at 24 mg/ml. Thus, one ml of JUUL e-liquid would be


27
   Truth Initiative, 6 important facts about JUUL, (April 20, 2018), https://truthinitiative.org/news/6-important-facts-
about-juul.
28
   Pulvers, et al, Tobacco Consumption and Toxicant Exposure of Cigarette Smokers Using Electronic Cigarettes,
Nicotine & Tobacco Research, 2018, 206-214.
29
   Omaiye, E., et al, High-Nicotine Electronic Cigarette Products: Toxicity of JUUL Fluids and Aerosols Corrlelates
Strongly with Nicotine and Some Flavor Chemical Concentrations, Chem. Res. Toxicol. 2019, 32, 1058-1069
(2019). See also Pankow, J., et al., Benzene formation in electronic cigarettes, (2017) PLoS ONE: 12(3):e0173055
(reporting 61.6 mg/ml of nicotine in JUUL).
                                                          15
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 16 of 48



  equivalent to 2.46 packs of cigarettes. However, a JUUL pod contains 0.7 ml of e-liquid (rather than

  one ml), so it is equivalent to 1.72 packs of cigarettes, which is 34.4 cigarettes. At 66 mg/ml of

  nicotine, a JUUL pod would contain as much nicotine as 38.5 cigarettes.

          28.    This representation also is false and misleading because it implies that the amount of

  nicotine delivered in one JUUL pod would be equivalent to a pack of cigarettes but given JUUL’s

  smooth, acidic vapor delivery, users are capable of “hitting” a JUUL device far more frequently than a

  normal person could tolerate with a conventional combustion cigarette; and this would be particularly

  true for adolescents unfamiliar with daily cigarette smoking.

          29.    JUUL’s astonishing nicotine concentrations, as compared to 183 other e-cigarettes,

  are depicted in a recent journal article, where blue dots represent the nicotine concentrations 181 other

  products, green dots represent nicotine concentrations in R.J. Reynolds’ Vuse product, and the red dots

  represent JUUL’s nicotine concentrations: 30

          30.    Nicotine is not a selling point to minors—it is the secret weapon. The reported 5%

  nicotine by volume in a JUUL pod provides more than twice the concentration of nicotine in similar e-

  cigarette devices, thereby underplaying the real amount of nicotine being delivered in an average

  smoking session.

          31.    In addition to its sheer volume of nicotine, the JUUL also is more efficient at

  delivering that nicotine into the bloodstream than other electronic cigarettes. As noted above, other

  brands use a chemically modified form of nicotine called freebase nicotine. JUUL uses nicotine salts

  that more closely resemble the natural structure of nicotine found in tobacco leaves. This makes the

  nicotine more absorbable while at the same time making the vapor less harsh, thereby enabling the user

  to inhale more nicotine for longer periods. 31



30
   Omaiye, E., et al, High-Nicotine Electronic Cigarette Products: Toxicity of JUUL Fluids and Aerosols Corrlelates
Strongly with Nicotine and Some Flavor Chemical Concentrations, Chem. Res. Toxicol. 2019, 32, 1058-1069
(2019).
31
   NIH National Cancer Institute, Vaping pods Produce High Nicotine Levels in Young Users, (Oct. 5, 2018),
https://www.cancer.gov/news-events/cancer-currents-blog/2018/youth-vaping-high-nicotine-levels.
                                                        16
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 17 of 48



          32.    JUUL pods also contain a significant amount of benzoic acid, 44.8 mg/ml, as compared

  to other e-cigarette brands that use nicotine salts.32 Using benzoic acid allows a higher volume of

  nicotine salts to be absorbed at a much quicker rate than other e-cigarettes by lowering the pH levels

  and enabling a smoother vaping experience: “Essentially, [JUUL] shot down two birds with a single

  stone, creating one of the strongest e-liquids that can be enjoyed without suffering cough fits.” 33 This

  is corroborated by JUUL’s own ‘895 patent, as discussed above which, again, tested nicotine

  delivery using a product containing 20% less nicotine            than commercially available JUUL.

          33.    Before JUUL was introduced in 2015, the most popular e-cigarette products

  contained nicotine strengths between 1 percent and 2.4 percent. JUUL’s pods debuted at 5 percent

  nicotine strength (according to JUUL; independent researchers have detected higher values).

          34.    Most young people are not aware that they are consuming nicotine when they us e e-

  cigarettes, much less how much nicotine they are ingesting. Results from an April 2018 Truth Initiative

  study showed that nearly two-thirds of JUUL users between 15 and 24 years of age did not know that

  the product always contains nicotine. The study provides further evidence that young people are

  unaware of the nicotine they are consuming, and the majority of youth e- cigarette users think they

  vape only flavoring, not nicotine. 34

          35.    “The nicotine concentrations are sufficiently high to be cytotoxic, or toxic to living

  cells, when tested in vitro with cultured respiratory system cells,” said Prue Talbot, a professor in the

  Department of Molecular, Cell and Systems Biology at the University of California, Riverside, who

  found that nicotine concentrations are higher in JUUL electronic cigarettes than in any of the hundreds

  of other electronic cigarette products the team analyzed. 35 “JUUL is the only electronic cigarette

  product we found with nicotine concentrations high enough to be toxic in standard cytotoxicity

32
   Pankow, J., et al., Benzene formation in electronic cigarettes, (2017) PLoS ONE: 12(3):e0173055.
33
   Vaping Daily, Nicotine Salts – A Big, Fat Fad or The Next Hit Thing?, https://vapingdaily.com/ what-is-
vaping/nicotine-salts/
34
   Daily Caller, Did Juul Build Its E-Cigarette Empire By Marketing To Teens?, (November 20, 2018),
https://dailycaller.com/2018/11/20/juul-marketing-minors-e-cigarettes/.
35
   Medical Express, JUUL electronic cigarette products linked to cellular damage (April 9, 2019),
https://medicalxpress.com/news/2019-04-juul-electronic-cigarette-products-linked.html.
                                                        17
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 18 of 48



  tests. A big concern is that its use will addict a new generation of adolescents to nicotine.” 36

  The Dangers of E-Cigarettes

          36.     The principal difference between a traditional cigarette and an e-cigarette is that the

  latter does not contain tobacco. Although e-cigarettes may reduce exposure to some of the toxic

  chemicals found in conventional tobacco cigarettes, they nevertheless delivery a myriad of other

  toxins—such as acrolein, acetaldehyde and formaldehyde—along with a continued exposure to

  nicotine and its high addiction potential. 37

          37.     It is not only the tobacco in cigarettes that causes cancer. Conventional c i g a r e t t e s

  contain a host of chemicals that have been proven harmful to health, many of which are present in e-

  cigarettes. 38 In fact, a preliminary study presented at the 2018 annual meeting of the American

  Chemical Society found that vaping could damage DNA. 39 The study found three DNA-damaging

  compounds—formaldehyde, acrolein and methylglyoxal—whose levels increased in the saliva after

  vaping. Compared with people who do not vape, four of the five e- cigarette users showed increased

  DNA damage related to acrolein exposure. The type of damage, called a DNA adduct, occurs when

  toxic chemicals, such as acrolein, react with DNA. If the cell does not repair the damage so that normal

  DNA replication can take place, cancer could result. Id. These findings are consistent with those of the

  FDA, which since 2009 has warned that e- cigarettes contain “detectable levels of known carcinogens

  and toxic chemicals to which users could be exposed.”40

          38.     Likewise, chemical flavorants such as vanillin (an aldehyde) react with the propylene

  glycol in JUUL’s e-liquid to form acetals, which “activate pro-inflammatory irritant receptors” and


36
   Id.
37
   Walley SC, et al., Section on Tobacco Control. Electronic nicotine delivery systems, Pediatrics 2015
Nov;136(5):1018-26. doi: 10.1542/peds.2015-3222, https://www.ncbi.nlm.nih.gov/pubmed/26504128.
38
   France de Bravo, B. et al., Is Vaping Safer than Smoking Cigarettes?, National Center for Health Research,
http://www.center4research.org/vaping-safer-smoking-cigarettes-2/
39
   E-cigarettes can damage DNA, Medical Xpress (August 20, 2018), available at
https://medicalxpress.com/news/2018-08-e-cigarettes-dna.html (last visited July 17, 2019)
40
   FDA, Summary of Results: Laboratory Analysis of Electronic Cigarettes Conducted By FDA, FDA News &
Events (July 22, 2009),
https://www.scirp.org/(S(i43dyn45teexjx455qlt3d2q))/reference/ReferencesPapers.aspx?ReferenceID=1560557.
                                                       18
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 19 of 48



  may thereby “cause irritation and contribute to inflammatory responses.” While chronic inhalational

                                                                        3
  exposure to vanillin in occupational environments is capped at 10 mg/m , the average vanillin puff

                                                          3
  concentration in JUUL is ten times that amount (101 mg/m ). 41

          39.    In a comprehensive survey of existing literature, the National Academies of

  Science, Engineering & Medicine concluded in 2018, among other things, that:

                      a.       “There is conclusive evidence that in addition to nicotine, most                e-

                               cigarette     products contain and emit numerous potentially toxic

                               substances.”44

                      b.       “There is substantial evidence that some chemicals present in e-cigarette

                               aerosols (e.g., formaldehyde and acrolein) are capable of causing DNA

                               damage and mutagenesis,” supporting “the biological plausibility that long-

                               term exposure to e-cigarette aerosols could increase the risk of cancer and

                               adverse reproductive outcomes.”42

                      c.       “There is substantial evidence that e-cigarette aerosols can induce

                               acute endothelial cell dysfunction….”43

          40.    Chronic inflammation may lead to diseases like bronchitis, emphysema, and heart

  disease. Indeed, a recent study based on survey results of 66,795 e-cigarette users (and 343,856 non-

  user controls) concluded that, compared to non-users, e-cigarette users have a 71 percent higher risk of

  stroke; a 59% higher risk of heart attack or angina; a 40% higher risk of coronary heart disease; and

  double the rate of cigarette smoking, which itself carries a whole host of additional risks. The addictive

  quality of e-cigarettes—with JUUL leading the pack—ensures compulsive use of the products and

  continued increased risk for suffering these maladies. Because e-cigarette aerosols contain many of the


41
   Erythropel, H., et al. Flavorant-Solvent Reaction Products and Menthol in JUUL E-Cigarettes and Aerosol, Am. J.
Prev. Med. 2019; 000(0000):1-3 (in press).
42
   National Academies of Sciences, Engineering, and Medicine, Public Health Con sequences of E-Cigarettes (Jan.
23, 2018) at 198, http://nationalacademies.org/hmd/Reports/2018/public-health-consequences-of-e-cigarettes.aspx.
43
   Id. at 401.
                                                       19
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 20 of 48



  same toxic chemicals, there is no reason to believe that they will significantly reduce the risks for these

  diseases. 44 Side effects of inhaling vaporized nicotine include insulin resistance, leading to type 2

  diabetes from chronic nicotine exposure; suppressed appetite; increased heart rate and blood pressure;

  lung disease; chronic bronchitis; and most notably impairment of prefrontal brain development in

  adolescents.

           41.    The American Heart Association (AHA) cautions against the use of e-cigarettes, stating

  that e-cigarettes containing nicotine are tobacco products that should be subject to all laws that apply to

                 48
  these products. AHA studies found that e-cigarette use resulted in: 71% higher risk of stroke; 59%

  higher risk of heart attack or angina; and a 40% higher risk of coronary heart disease. 45

  E-Cigarettes Are Particularly Dangerous To Minors

           42.    As the pioneer tobacco researcher Michael Russell said in 1971, “were it not for the

  nicotine in tobacco smoke, people would be little more inclined to smoke than they are to blow bubbles

  or light sparklers.” 46 The same is true for e-cigarettes.

           43.    JUUL confers no benefit upon the user aside from the novelty of “blowing

  smoke.” Like all novelties, that would wane quickly but for JUUL’s propensity to addict. JUUL’s sole

  purpose is to deliver nicotine to its user. The soled purpose for including nicotine in a product

  marketed to adolescents is to addict them.

           44.    Nicotine and other compounds delivered in JUUL’s aerosol present u n a c c e p t a b l e

  danger to minors, most of whom have not used tobacco products before.

           45.    In 2016, the American Academy of Pediatrics issued a comprehensive report,

  Nicotine and Tobacco as Substances of Abuse in Children and Adolescents, reconfirming that nicotine

  is an extremely addictive substance to which the rapidly developing brains of children are particularly

  susceptible, and that long-term exposure is linked with heart disease, an increased risk of stroke,

44
   Id. at 7.
45
   Medical Express, E-cigarettes linked to higher risk of stroke, heart attack, diseased arteries (Jan. 30, 2019),
https://medicalxpress.com/news/2019-01-e-cigarettes-linked-higher-heart-diseased.html
46
   Robert N. Proctor, The Golden Holocaust (Univ. of Cal. Press 2011).
                                                           20
            Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 21 of 48



  oral, esophageal, and pancreatic cancer, osteoporosis and infertility. 47 Children are especially likely to

  become nicotine dependent, and the younger a child is when first experimenting with smoking, the

  likelier it is that he or she will become addicted. The Report noted that an estimated two-thirds of kids

  who smoke in sixth grade become regular smokers by adulthood and that ninety percent of adult

  smokers started smoking before the age of 18.

            46.        Separate studies have also found that adolescents who started smoking at a young age

  had markedly reduced activity in the prefrontal cortex of the brain, an area critical for a person’s

  cognitive behavior and decision-making, leading to increased sensitivity to other drugs and greater
                  48
  impulsivity.         Unsurprisingly, those who use e-cigarettes are more than four times as likely as non-

  vapers to start smoking traditional cigarettes within 18 months. 49

            47.        E-cigarette use is rampant among adolescents and young adults and use decreases with

  age. 50 By 2016, over two million middle and high school students had tried e-cigarettes. For those aged

  18 to 24 years, 40 percent of vapers had not been smokers before using the device. 51

            48.        JUUL claims its products are for adult smokers but, in fact, fewer than four

  percent of U.S. adults use e-cigarettes while current use among high school students is at 20.8% and

  rising.

     V.      FACTUAL ALLEGATIONS – JUUL

            1.         JUUL’s predecessor—Pax Labs—was a moderately successful vaping company mostly

  known for its loose-leaf cannabis vaporizers. By 2015, it had developed ambitions to enter the highly

  profitable, albeit significantly saturated, e-cigarette market then dominated by Big Tobacco companies.

47
   Siqueira LM., Nicotine and Tobacco as Substances of Abuse in Children and Adolescents, Pediatrics. 2017
Jan;139(1). pii: e20163436. doi: 10.1542/peds.2016-3436, https://www.ncbi. nlm.nih.gov/pubmed/27994114.
48
   Musso F et al., Smoking impacts on prefrontal attentional network function in young adult brains,
Psychopharmacology (Berl). 2007 Mar;191(1):159-69. Epub 2006,
https://www.ncbi.nlm.nih.gov/pubmed/16937098.
49
   Vallone, D. et al., Prevalence and correlates of JUUL use among a national sample of youth and young adults,
Tobacco Control (Oct. 30, 2018), https://tobaccocontrol.bmj.com/content/early/2018/10/30/tobaccocontrol-2018-
054693.
50
   National Academies of Sciences, Engineering, and Medicine, Public Health Consequences of E-Cigarettes (Jan.
23, 2018), http://nationalacademies.org/hmd/Reports/2018/public-health-consequences-of-e-cigarettes.aspx.
51
   Brazier, Y., Are e-cigarettes a safe alternative to smoking?, Medical News Today (June 25, 2018),
https://www.medicalnewstoday.com/articles/216550.php (last visited January 21, 2019).
                                                        21
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 22 of 48



  While the barriers to entry were relatively low, JUUL knew it could not compete with the marketing

  budgets of the Big Tobacco companies.

          2.     As explained by Pax Labs CEO James Monsees in a 2015 interview with Wired

  magazine, “[s]ince there’s very little protective intellectual property and very little regulation, anyone

  and everyone can get in the e-cig market. All you have to do is have a phone call to one of the six

  manufacturers or so in China that are producing these e-cigarettes…and you’re in the e-cig business.”52

  Even if Pax made the best e-cigarette on the planet, the more difficult proposition, Monsees admitted,

  was that Pax could not compete with the marketing spends that enabled products like Blu and NJOY
                                                                              53
  to advertise in the Sports Illustrated swimsuit issue and the Super Bowl.

          3.     To succeed, JUUL needed an angle. Taking from the successes of Big Tobacco,

  JUUL turned its marketing eye toward the youth—a new generation of potential smokers who were not

  focused on quitting, but on doing things to be ‘cool.’ “It’s just objectively cool,” said Ari Atkins, an

  R&D engineer at Pax. “How do you make somebody look cooler? Give them a cigarette.” 54

          4.     The JUUL e-cigarette presented a sleek design that was simple to use, easy            to hide,

  cool to smoke, highly addictive, and marketed to a population that w as primed to receive that

  message—young people. The strategy was not new, but it was effective and remains as deceptive,

  misleading and illegal as when it was employed by tobacco companies decades ago.

          5.     “The younger smoker is of pre-eminent importance. Evidence is now available to

  indicate that the 14-18-year-old group is an increasing segment of the smoking population. [We][] must

  soon establish a successful new brand in this market if our position in the industry is to be maintained

  over the long term.”55

          6.     The 14-24 age group, “represent tomorrow’s cigarette business. As this 14-24 age

  group matures, they will account for a key share of the total cigarette volume – for at least the next 25

52
   Wired, This Might Just Be The First Great E-Cig (April 21, 2015), https://www.wired.com/ 2015/04/pax-juul-
ecig/.
53
   Id.
54
   Wired, This Might Just Be The First Great E-Cig (April 21, 2015), https://www.wired.com/ 2015/04/pax-juul-
ecig/.
55
   RJR, Planning Assumptions and Forecasts for the period 1976-1986, https://www.who.int/
tobacco/media/en/TobaccoExplained.pdf).
                                                       22
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 23 of 48



  years ...Thus our advertising strategy becomes clear…[d]irect advertising appeal to the younger

  smokers ...”56

          7.       JUUL combined a youth-oriented design that delivers an extreme nicotine dose; then

  they marketed it to youth. In just three years they have dominated the market and ushered in a

  foreseeable and unconscionable youth vaping epidemic.

  Youth–Oriented Design and Kid–Friendly Flavors

          8.       JUUL looks like a USB memory stick. The company explained the name as connoting a

  “jewel” (something precious) and “joule” (a unit of energy). It has been called the “iPhone of e-

  cigarettes” to which even the packaging bears a close resemblance. 57

          9.       The JUUL product consists of a rectangular enclosure containing a               rechargeable

  battery and heating element and a pre-filled pod of JUUL’s flavored nicotine solution that slides into

  the end of the JUUL unit. When a sensor in the JUUL detects the movement of air caused by suction,

  the battery activates the heating element, which converts the pod liquid into an easily inhaled aerosol.

  The JUUL has no settings or controls making it simple to use.           Indeed, “one of the reasons it is so

  popular among youth is that it is so easy to use – no prior experience or knowledge required. All they

  have to do to intake nicotine is to put a JUUL to their mouth and inhale.” 58

          10.      Every aspect of the JUUL was designed with youth appeal in mind. For e x a m p l e , if

  you wave the JUUL around, it lights up in a rainbow of colors. As James Monsees, JUUL’s Chief

  Product Officer points out, this feature is, “completely pointless. But it’s fun. ”59

          11.      JUUL users had the ability to customize the appearance of the device with unique

  colors and patterns—an appealing way for younger users to disguise their devices as well as express

  themselves. 60


56
   RJR, Key Opportunity Areas (1975), htttps://www.who.int/tobacco/media/en/Tobacco Explained.pdf.
57
   Jackler, JUUL Advertising (2015 – 2018) at 2.
58
   Fraga, JA, The Dangers of Juuling, National Center for Health Research, http://www.center4 research.org/the-
dangers-of-juuling/.
59
   Pierce, D., THIS MIGHT JUST BE THE FIRST GREAT E-CIG, Wired (April 21, 2015),
https://www.wired.com/2015/04/pax-juul-ecig/.
60
   Pop Culture Collection Skin Compatible With JUUL, https://mightyskins.com/collections/pax-juul-
                                                       23
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 24 of 48



          12.    Because the JUUL closely resembles a USB drive, it can easily be hidden and used

  in a wide variety of settings, such as the classroom or school restroom, making it even more attractive

  to minors. “Teachers and school administrators across the nation are finding students JUULing when

  their backs are turned: Students can take a hit, blow the small, odorless puff of smoke into their jacket

  or backpack, and continue their school-work in a matter of seconds.” 6162

          13.    As reported in California Healthline, March 19, 2018, “The students wait e a g e r l y for

  their teachers to turn their backs. That’s their cue to reach quietly for a small, sleek device they can

  easily conceal in their palms. It resembles a flash drive, but instead of computer files, this device stores

  nicotine. They take a hit, sucking on the device as they would a cigarette. Then, “they blow into their

  backpacks … or into their sweater when the teacher isn’t looking,” said Elijah Luna, 16, a sophomore

  at Vista del Lago High School in Folsom, Calif., The vapor cloud is so small and dissipates so

  quickly that teachers are usually none the wiser….Although its manufacturer, Juul Labs, said the

  device is intended exclusively for adult use, it is appealing to youth because it can be easily charged

  on a laptop, its decal covers come in colorful designs, and the pods are available in flavors such as

  mango, mint and crème brûlée.…The odor Juuls produce is subtle and could easily be mistaken for a

  lotion or body spray. 63

          14.    In addition to the look and feel of the JUUL device, JUUL marketed its liquid pods

  in a variety of bright colors and flavors attractive to kids, such as mango, cucumber, fruit, and crème

  brulee. Data from the 2016-2017 wave of the FDA’s Population Assessment of Tobacco and Health

  study found that 96.1 percent of 12-17 year–olds who had initiated e- cigarette use since the last survey

  wave started with a flavored product. Additionally, it found that 97 percent of current youth e-cigarette

  users had used a flavored e-cigarette in the past month and 70.3 percent say they use e-cigarettes


skins/products/paxjuul-par-pop-culture?variant=13841933107259.
61
   NBC News, Why JUULing has become a nightmare for school administrators, March 26, 2018,
https://www.nbcnews.com/health/kids-health/why-juuling-has-become-nightmare-school-administrators-n860106.
62
   USA Today, Juuling is popular with teens, but doctor sees a ‘good chance’ that it leads to smoking, (October 31,
2017), https://www.usatoday.com/story/money/nation-now/2017/10/31/juul-e-cigs-controversial-vaping-device-
popular-school-campuses/818325001/.
63
   Ibarra, A., The Juul’s So Cool, Kids Smoke It In School, California Healthline (March 19, 2018)
https://californiahealthline.org/news/the-juuls-so-cool-kids-smoke-it-in-school/.
                                                        24
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 25 of 48



  “because they come in flavors I like.”64 According to a survey conducted by the Public Health Law

  Center, among under-age JUUL users, the vast majority preferred and consumed flavored pods over all

  other offerings. 65

          15.     JUUL flavors clearly have a “youthful orientation” and “differential appeal to youth.” 66

  And any doubt to the contrary is quickly dispelled by a sampling of JUUL’s patented developmental

  flavors (e.g. peanut and jam, classic dessert, cinnamon snap) which sound more like a selection of ice

  creams than nicotine. 67 Indeed, JUUL’s child-friendly flavoring was a reason they begin using e-

  cigarettes. A study that included middle and high school students found that percent of young people

  who ever used e-cigarettes tried them because of appealing flavors.”68

  JUUL’s Nicotine Load

          16.     According to the Defendants, JUUL pods contain flavorings and 0.7ml e-liquid with

  5% nicotine by weight, which they claim to be an amount of nicotine equal to a pack of cigarettes, or

  200 puffs. 69 This representation is false and misleading because, as explained above, a JUUL pod’s

  nicotine content is equivalent to 34-38.5 cigarettes (nearly two packs of cigarettes), and because it

  implies that a JUUL pod’s nicotine delivery would be equivalent to one pack of cigarettes while, in

  truth, JUUL’s unique formulation capitalizing on nicotine salts produces a smoother and milder

  aerosol that can be inhaled in greater quantities over a longer time than one could tolerate with


64
   FDA, Modifications to Compliance Policy for Certain Deemed Products: Guidance for Industry, Draft Guidance
(March 13, 2019),
https://www.fda.gov/downloads/TobaccoProducts/Labeling/RulesRegulationsGuidance/UCM633281.pdf.
65
   FDA, Modifications to Compliance Policy for Certain Deemed Products: Guidance for Industry, Draft Guidance
(March 13, 2019),
https://www.fda.gov/downloads/TobaccoProducts/Labeling/RulesRegulationsGuidance/UCM633281.pdf.
66
   Public Health Law Center, What’s the Hype? JUUL Electronic Cigarette’s Popularity with Youth a& Young
Adults, April 26, 2018, https://www.publichealthlawcenter.org/sites/default/files/JUUL-Webinar-Slides-
Apr262018.pdf.
67
   Jackler, JUUL Advertising (2015 – 2018) at 34-35.
68
   Truth Initiative, 4 Marketing Tactics E-Cigarette Companies Use To Target Youth (August 9, 2018),
https://truthinitiative.org/research-resources/tobacco-industry-marketing/4-marketing-tactics-e-cigarette-companies-
use-target.
69
   Truth Initiative, 6 important facts about JUUL (Aug. 20, 2018), https://truthinitiative.org/news/6-important-facts-
about-juul. See also Checkup Newsroom, Juul, Other E-Cigarettes Called an “Epidemic” by FDA Chief,
https://www.checkupnewsroom.com/juuling-new-vaping-method-exposes-teens-to-a-pack-a-day-of-cigarettes/
(“The nicotine cartridge inserted into the Juul gives about 200 puffs, about as much nicotine as a pack of cigarettes,
according to the product's website.”)
                                                         25
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 26 of 48



  combustion cigarettes, increasing the overall nicotine load as compared to a pack of cigarettes. 70

          17.    In addition to its sheer volume of nicotine, JUUL also is more efficient                    at

  delivering that nicotine into the bloodstream than other electronic or tobacco cigarettes. While JUUL’s

  predecessors almost exclusively used freebase nicotine, JUUL uses nicotine salts. As a result, JUUL

  delivers higher peak nicotine than a Pall Mall cigarette (as JUUL itself depicts in its ‘895 patent) and it

  does so quickly.

          18.    Additionally, JUUL’s design facilitates a manner of clandestine use that is not

  feasible with combustion cigarettes. Not surprisingly, then, a recent study showed that after recent use,

  adolescent e-cigarette users had higher levels of nicotine than have been found previously in

  adolescents who smoked conventional cigarettes. 71 In addition, the vaporization of nicotine salts tend

  to be less visible and odiferous than its freebase counterparts, enabling minors to use it covertly while

  at school.

          19.    Due to JUUL’s use of significant amounts of benzoic acid (44.8 mg/ml), as

  compared to other e-cigarette brands that use nicotine salts, JUUL facilitates relatively higher

  absorption at a faster rate than other e-cigarettes. 72

          20.    Before JUUL was introduced in 2015, the most popular e-cigarette products

  contained nicotine strengths between 1 percent and 2.4 percent. JUUL’s pods debuted at 5 percent

  nicotine strength.

          21.    Most young people are not aware that they are consuming nicotine when they us e e-

  cigarettes, much less how much nicotine they are ingesting. Results from an April 2018 Truth Initiative

  study showed that nearly two-thirds—63 percent—of JUUL users between 15 and 24 years of age did

  not know that the product always contains nicotine. The study provides further evidence that young

70
   See supra § IV.C.
71
   NIH, National Cancer Institute, Vaping Pods Produce High Nicotine Levels in Young Users (Oct. 5, 2018),
https://www.cancer.gov/news-events/cancer-currents-blog/2018/youth-vaping-high-nicotine-levels.
72
   Vaping Daily, Nicotine Salts – A Big, Fat Fad or The Next Hit Thing?, https://vapingdaily.com/what-is-
vaping/nicotine-salts/.
                                                       26
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 27 of 48



  people are unaware of the nicotine they are consuming, and the majority of youth e-cigarette users
                                                  73
  think they vape only flavoring, not nicotine.

          22.    A scientific study analyzing the addictiveness of e-liquids in freebase and salt forms

  confirmed what youth vaping statistics had already shown—JUUL patented a highly addictive vaping

  product ideally suited for youth.

                 E-liquids usually contain significant amount of nicotine, which exist primarily in two
                 forms, freebase nicotine (unprotonated) and nicotine salts (monoprotonated). The
                 protonation state of nicotine can be altered by changing the acid/base conditions in the
                 medium. When dosed via aerosol, the two nicotine forms have different mechanisms
                 and kinetics of delivery, as well as differing implications for harshness of the inhaled
                 aerosol, so the nicotine free-base fraction αfb is relevant regarding abuse liability. E-
                 liquids designed to combine high total nicotine level (addictive delivery) with low α fb
                 (for ease of inhalation) are likely to be particularly problematic for public health. “Of
                 the products tested, only the JUUL liquids were found to combine high nicotine levels
                 with low αfb values….. [T]obacco company documents suggest that products with high
                 nicotine levels but low αfb such as JUUL will yield vape aerosols of much reduced
                 harshness as compared to products with even only moderate nicotine levels. This may
                 well contribute to the current use prevalence of JUUL products among youth.” 74
          23.    JUUL’s nicotine concentration is 59 mg/ml. However, in salt form the rate and

  efficiency of nicotine delivery are increased and, as seen in JUUL’s ‘895 patent, delivery can exceed

  that of a traditional cigarette. A recent study of JUUL pods found that, “[t]he nicotine levels delivered

  by the JUUL are similar to or even higher than those delivered by cigarettes.” 75 The study tested

  JUUL’s Tobacco, Crème Brulee, Fruit Punch, and Mint flavors and found that a puff of JUUL

  delivered 164 ± 41 micrograms (μg) of nicotine. Reilly’s findings were based on a puff volume of 75

  ml. By comparison, a 2014 study using larger, 100 ml puffs found that a Marlboro cigarette delivered

  152–193 μg/puff.76 Correcting to account for the different puff sizes, the data demonstrate that JUUL


73
  Motti, C., Analyzing Free-Base Nicotine Content in the Particulate Matter of Mainstream Tobacco Smoke Using a
Headpace Solid-Phase Microextraction GC/MS Method (The nicotine free-base fraction (αfb) is the fraction of
nicotine that exists in the freebase form and is important when understanding the magnitude and rate of nicotine
absorbed by a smoker).
https://pdxscholar.library.pdx.edu/cgi/viewcontent.cgi?article=1015&context=cengin_gradprojects
  74
     Duell, A., et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by 1H NMR Spectroscopy,
   Chem. Res. Toxicol. 2018 Jun 18; 31(6): 431–434, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6008736/.
75
   Reilly, S.M et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL Electronic Cigarettes, Nicotine
Tob. Res. 2018 Oct 20. doi: 10.1093/ntr/nty221, https://www.ncbi.nlm.nih.gov/pubmed/30346584.
76
   M.J. Schroeder, et al., Electronic Cigarettes and Nicotine Clinical Pharmacology, Tobacco Control 2014;
                                                        27
            Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 28 of 48



 delivers more nicotine per puff than a Marlboro, rendering JUUL’s equivalency representation—that

 a    single      pod   contains   nicotine    equivalent    to approximately one pack of conventional

 cigarettes—false and misleading. 77

            24.   As “Juuling” entered the youth lexicon, the Truth Initiative raised concerns that some

 users may not know what they are inhaling. The anti-tobacco group found 63 percent of JUUL users

 ages 15 to 24 surveyed in November 2018 didn’t know the product contains nicotine. 78 “During the

 last year and a half, we’ve been hearing a lot of anecdotes from kids who say, ‘[t]he first week I was

 using Juul, I did it because I thought it was cool. The second week I used Juul, I did it because I had

 to.’” 79

 JUUL’s Advertising Campaign

            25.   In 2015, JUUL was entering a crowded market dominated by well-funded Big

 Tobacco backed companies. Dollar for dollar, JUUL had little chance of breaking into this market. So,

 it came up with a different strategy—a unique youthful brand identity, a highly addictive substance and

 a marketing campaign aimed at the most vulnerable of our population— our youth.

            26.   Before launching their debut product, Defendants were well aware of the d a n g ers that

 e-cigarettes posed and how addictive their product truly was, yet they actively hid these facts from

 consumers. Most importantly, Defendants knew that marketing and selling tobacco products to minors

 was morally unconscionable and illegal.

            27.   In addition to engineering the product to maximize its addictive               potential,

 Defendants displayed a keen understanding of Generation Z marketing

 Vaporized Campaign

            28.   Until JUUL’s debut, e-cigarette marketing was primarily focused on help ing existing


Suppl2:ii30-5. doi: 10.1136/tobaccocontrol-2013-051469, https://www.ncbi.nlm.nih.gov/pubmed/24732160.
77
   Supra n.77.
78
   CBS News, Vaping has created teen nicotine addicts with few treatment options (January 18, 2019),
https://www.cbsnews.com/news/vaping-disturbing-trend-teens-few-options-for-addiction-treatment/.
79
   Supra n.36.
                                                     28
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 29 of 48



  smokers quit their dependence on tobacco, or more likely, assuage their nicotine addiction with a non-

  tobacco alternative. The clear focus, however, was on adult cigarette smokers. In 2015, JUUL launched

  its Vaporized Campaign, which purposely shifted the advertising paradigm from adult smokers to the

  uninitiated youth.

           29.   JUUL’s Vaporized campaign consisted of ads filled with attractive young models

  socializing, dancing, and flirtatiously sharing the flash-drive shaped device. The behavior depicted on

  the advertisements was far more characteristic of teens than of mature adults. The ads, which depicted

  vaping as “cool”, rarely referred to vaping as a tobacco alternative. JUUL’s launch parties featured

  youth-oriented rock and pop bands and an unlimited supply of free samples. Defendants employed key

  social media techniques, such      as broadly relatable hashtags that further extended their market reach

  and availed themselves to social media influencers to help foster peer-to-peer marketing among teens.
  80
       JUUL ran ads in Times Square and youth- oriented publications with imagery invoking

  adventurousness, sophistication, glamour and popularity, aimed at convincing young people who were

  not previously cigarette smokers to try JUUL products. JUUL employed the same advertising tactics

  that were used by Big Tobacco and ultimately prohibited. As Dr. Robert Jackler of Stanford’s Research

  into the Impact of Tobacco Advertising project concluded, “[v]ery clearly, they do the same damn

  thing today as they did then.” The messaging is very subtle, very carefully crafted but they target

  adolescents in the same way.” 81

           30.   “These advertisements clearly resonated with a younger demographic, school age teens,

  which seek to emulate the cool and trendy look of playful twenty something models.” 82

           31.   Ultimately, JUUL’s marketing efforts were so successful that “juuling,” (the act of


80
   Chaykowski, K., The Disturbing Focus Of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-marketing-
campaigns/#68f6831d14f9.
81
   Keller, K., Ads for E-Cigarettes Today Hearken Back to the Banned Tricks of Big Tobacco, Smithsonian.com,
April 11, 2018, https://www.smithsonianmag.com/history/electronic-cigarettes-millennial-appeal-ushers-next-
generation-nicotine-addicts-180968747/.
82
   Jackler, JUUL Advertising (2015-2018) at 17.
                                                      29
            Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 30 of 48



  smoking a JUUL), became a commonly used verb. 83

             32.    Over its first few years, the Vaporized campaigns and its            successors fulfilled the

  aspirations of its creative agency (Cult Collective) to give the brand “a cult-like following.” In so

  doing it, it pursued the path advocated by its creative Director Steven Baillie by aligning to: “what is

  and will be buzzing in culture.” 84

             33.    The targeting of young consumers was evident                   in the design       and

  implementation of the Vaporized campaign, which featured models in their 20s whose “poses

  were often evocative of behaviors more characteristic of underage teens than mature adults.” 85

             34.    Cult Collective described their intention: “We created ridiculous enthusiasm for the

  hashtag “Vaporized,” and deployed rich experiential activations and a brand sponsorship strategy that

  aligned perfectly with those we knew would be our best customers.” Based upon subsequent sales

  trends, it is clear that this imagery resonated with underage teens who aspire to emulate these

  trendsetting young adults. The net effect of the initial campaign was to establish a notably youth-

  oriented brand identity for JUUL. 86

  Launch Party

             35.    To launch the JUUL in 2015, the company decided not to pursue a conventional

  marketing campaign and instead threw “a really great party.” 87

             36.    Between June 4 and December 8, 2015, JUUL threw 25 of these music/movie

  themed parties, the purpose of which was to introduce JUUL to the youth marketplace with fun, frolic

  and an endless supply of free samples.

             37.    The focus of these launch parties also was to get a group of youthful influencers to

  accept gifts of JUUL products, to try out their various flavors, and then to popularize their products

83
   LaVito, A, Popular e-cigarette Juul’s sales have surged almost 800 percent over the past year, CNBC (July 2,
2018), https://www.cnbc.com/2018/07/02/juul-e-cigarette-sales-have-surged-over-the-past-year.html
84
   Creative Director Steven Baille. JUUL advertisements, Vimeo, https://vimeo.com/user32215494.

87
     Jackler, JUUL Advertising (2015 – 2018) at 7.
                                                        30
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 31 of 48



  among their peers. The events were always free and typically featured popular bands. 88

          38.    At the launch parties, guests were encouraged to take photos and post them on social

  media accounts using the hashtag #LightsCameraVapor. JUUL also posted images from the parties

  on its social media accounts.

  Print Advertisements

          39.    JUUL’s marketing campaigns were focused on a few principal advertising themes

  (pleasure/relaxation, socialization/romance, flavors, cost savings and discounts, holidays/seasons,

  style/identity, and satisfaction)—all of which were closely aligned with those traditionally used in

  tobacco advertising. 89

          40.    Knowing that its target demographic—Generation Z—was depended heavily             on the

  internet and social media, JUUL generally avoided newspapers, billboards, radio, and television. It

  chose a single magazine, however, to launch its advertising campaign—VICE magazine, a glossy pop

  culture focused publication, which markets itself to advertisers as the “#1 youth media company.” 90 It

  has been referred to as the “new teen bible.”91

          41.    While the advertisements were targeted at the young, the underlying tactics         were

  developed years earlier by Big Tobacco. The Stanford University Research into the Impact of Tobacco

  Advertising (“SRITA”), which documented the entire line of JUUL advertising, includes more than 80

  comparisons between JUUL and historical tobacco cigarette advertisements. 92 The outward similarities

  are undeniable, as are the results.

  Social Media & Influencers

          42.    It is axiomatic that advertisers tailor their advertising to the media channels     most

  relevant to the age ranges they intend to target. Present-day middle and high school students,


89
   Jackler, JUUL Advertising (2015-2018) at 9-10.
90
   Id. at 16.
91
   https://www.independent.co.uk/news/media/the-vice-squad-how-vice-magazine-became-the-new-teen-bible-
876351.html
92
   Id. at 27-33.
                                                    31
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 32 of 48



  Generation Z (born 1995 to 2012) have never experienced the world without the Internet and they are

  immersed in social media, most often viewed on mobile phones. 93 They are technology driven, drawn

  to entertaining interactions, and are easily swayed by messages that the company is committed to doing

  good for humanity. 94

          43.    It is no coincidence that JUUL’s initial advertising did not include traditional

  media channels such as radio or TV—the media preferences traditionally used to target baby boomers

  (1946-1964) and Generation X (1965-1980. 95 Rather, JUUL chose to focus almost exclusively on

  social media sites such as You Tube, Twitter, and Instagram (a video sharing platform that is the

  favorite social media site among youth, used by 63% of teens age 13-14 and 78% of teens ages 15-

  17.5). 96

          44.    A cornerstone of JUUL’s social media marketing effort involved the            recruitment and

  use of influencers to increase brand awareness and promote sales. A June 2015 employment listing for

  an Influencer Marketing Intern made JUUL’s marketing strategy clear: “[t]he Influencer Marketing

  Intern will create and manage blogger, social media and celebrity influencer engagements. . . to build

  and nurture appropriate relationships with key influencers in order to drive positive commentary and

  recommendations through word of mouth and social media channels, etc.” 97

          45.    According to Matthew Myers, the president of the nonprofit Campaign for Tobacco

  Free Kids, JUUL’s decision to put the bulk of its ads on social media rather than magazines, billboards,

93
   Jenkins, R, How Generation Z Uses Technology And Social Media, https://blog.ryan-jenkins.com/how-
generation- z-uses-technology-and-social-media. (The top websites/apps used by Generation Z are YouTube (91
percent), Gmail (75 percent), Snapchat (66 percent), Instagram (65 percent), and Facebook (61 percent)).
94
   Jenkins, R, How Generation Z Uses Technology And Social Media, https://blog.ryan-jenkins.com/how-
generation- z-uses-technology-and-social-media. (The top websites/apps used by Generation Z are YouTube (91
percent), Gmail (75 percent), Snapchat (66 percent), Instagram (65 percent), and Facebook (61 percent)).98
Southgate D, et al., The Emergence of Generation Z and Its Impact in Advertising, Advertising Research 2017,
57:227-234, hhttp://www.journalofadvertisingresearch.com/content/57/2/227.article-info
95
   Boomers to Advertisers: Don’t Forget About Us. Morrissey J. Baby, New York Times, October 15, 2017,
https://www.nytimes.com/2017/10/15/business/media/baby-boomers-marketing.html
96
   Anderson M, et al., Social Media & Technology, , Pew Research Center, May 31, 2018,
https://www.pewinternet.org/2018/05/31/teens-social-media-technology-2018/.
97
   JUUL Influencer Marketing Intern, https://www.internships.com/marketing/influencer-marketing-
interni7391759; Chen Y. What influencer marketing really costs. Digiday June 5, 2017.
https://digiday.com/marketing/what-influencer-marketing-costs/ (Influencers are a form of paid promotion in by
which Influencers earn money for each 100,000 followers )
                                                       32
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 33 of 48



  or TV also meant that adults and federal regulators were less likely to see the ads and flag potential

  issues. 98

          46.        JUUL’s social media campaign was incredibly successful. By the end of 2017 there

  were more than 150,000 JUUL-related “tweets” every day. 99 As of November 2018, JUUL had 77,600

  Instagram followers, 19,700 Twitter followers, and 10,280 Facebook friends, all of which are dwarfed

  by the multitudes of YouTube videos, eleven of which have more than 1,000,000 views and over

  a hundred others of which have over 100,000 views. 100 A study of JUUL’s official Twitter account

  found that 25% of its followers were youth under the age of 18 and that they often shared the tweets

  with other adolescents. 101

          47.        Despite JUUL’s halting its own Instagram posts in November 2018, the damage has

  been done as a vast community of predominantly young people continue to post to #juul. “Over the 3

  years and 5 months between the introduction of #juul simultaneous to JUUL’s launch party (June 4,

  2015) and the company’s ceasing of social media marketing (November 13, 2018) more than a quarter

  of a million posts appeared. In the 8 months since the company halted its promotional postings, the

  rate of community posting accelerated markedly resulting in the number of posts doubling to over

  half a million.”   102
                           JUUL’s web presence also included sponsored content with youth appeal.

  Website and Emails

          48.        JUUL routinely invited those interested in using its products to its                  website,

  www.juul.com, to learn more about their offerings, to make purchases and further engage with the

  company. Notwithstanding JUUL’s claim to employ an age verification system to prohibit underage

98
   Brodwin E, Silicon Valley e-cig startup Juul ‘threw a really great party’ to launch its devices, which experts say
deliberately targeted youth, Business Insider (Sep. 4 2018), https://www.businessinsider.com/juul-e-cig-startup-
marketing-appealed-to-teens-2018-7
99
   Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing of JUUL transformed
the U.S. retail e-cigarette market, Tobacco Control, Vol. 28, Issue 2,
https://tobaccocontrol.bmj.com/content/28/2/146.
100
    Jackler, JUUL Advertising (2015-2018) at 19.
101
    Chu, KH et al., JUUL: Spreading Online and Offline, Adolesc Health. 2018; 63:582-586,
https://www.ncbi.nlm.nih.gov/pubmed/30348280.
102
    Jackler, R, Rapid Growth of JUUL Hashtags After the Company Ceased Social Media Promotion, Stanford
Research into the Impact of Tobacco Advertising, July 22, 2019, tobacco.stanford.edu/hashtagjuulgrowth.
                                                         33
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 34 of 48



  purchases, JUUL employed no such restriction to prevent minors from engaging with JUUL and

  receiving solicitations. An experiment run SRITA demonstrated that JUUL’s purported commitment to

  age verification was nothing more than a thinly veiled façade for its attempt to market to minors. “In

  July 2018, we [] had five underage student summer interns (ages 15-19) attempt to purchase

  JUUL products from the company website. All were appropriately rejected after uploading their

  demographic data. However, within a day each received a follow up e-mail notice that read “Welcome

  to JUUL.” Shortly thereafter they received a series of advertising emails from JUUL including a

  discount coupon to buy a starter kit” 103

  Results of the Advertising Campaign

          49.    By any measure, JUUL’s advertising campaign was wildly successful. “If you want to

  advertise to adolescents, you don’t use super old people and you don’t use adolescents. Every

  adolescent wants to be a successful 20- to 25-year-old … and that’s what the Juul ads were.”104

          50.    Due to increasing regulatory scrutiny, JUUL has since deleted a large portion of its

  on-line social media history. In July 2018, a JUUL spokesperson said that it worked with social media

  companies to remove youth-oriented content including 4000 posts from Instagram and Facebook. Its

  entire inventory of communications from its Vaporized campaign has been expunged from the internet

  and as of November 2018, JUUL ceased using Instagram and Facebook in the United States. 105

          51.    At this point, even JUUL had to admit that its product had proliferated across an

  underage population. Indeed, in November 2018, Kevin Burns, current CEO of JUUL Labs stated,

  “[u]ser-generated social media posts involving JUUL products or our brand are proliferating across

  platforms and must be swiftly addressed. There is no question that this user- generated social media

  content is linked to the appeal of vaping to underage users. This is why we have worked directly




103
    Jackler, JUUL Advertising (2015 – 2018) at 22-23.
104
    Supra n. 36.
105
    JUUL Labs implements new social media policy (June 14, 2018), https://newsroom.juul.com/2018/06/14/juul-
labs-implements-new-social-media-policy/.
                                                     34
            Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 35 of 48



  with social media     platforms to remove tens of thousands           of inappropriate posts.” 106 JUUL’s

  effort to now address underage usage, however, was widely seen for what it truly was—marketing spin

  by a company now under siege. 107

            52.   Despite halting its own Instagram posts in November 2018, after the                  FDA

  demanded JUUL identify “the steps [it] intend[s] to take to address youth use of [its] product,” 108 a vast

  community, predominantly young people, continue to post to #juul, which as of January 2019 had

  336,308 posts. 109 The quarter of a million followers of #juul on Instagram, however, is dwarfed by the

  multitudes of YouTube videos which includes 11 with greater than 1,000,000 views and 109 with

  greater than 100,000 views. 110

      VI.    AFTERMATH – THE EPIDEMIC

            1.    “JUUL e-cigarettes now dominate the American vapor market and have achieved a cult

  level of popularity among school aged adolescents.” 111 With JUUL’s success, came what medical

  experts called “a Juul-driven youth nicotine epidemic.” 112

            2.    On the heels of this realization—that minors who never smoked, and who should never

  smoke, were addicted to vaping and particularly to JUULing in startling and ever- increasing

  numbers—FDA Commissioner Scott Gottlieb announced that he was creating a Youth Tobacco

  Prevention Plan aimed at stopping the dramatic rise in the use of e-cigarette and tobacco products

  among youth. The FDA specifically asked JUUL Labs for documents related to product marketing and

  research on the health, toxicological, behavioral, or physiological         effects of their products to

106
    Juul Labs Action Plan, Message From Kevin Burns, CEO, JUUL Labs (November 13, 2018),
https://newsroom.juul.com/2018/11/13/juul-labs-action-plan/.
107
    Roose, K., Juul’s Convenient Smoke Screen, The New York Times (Jan. 11, 2019),
https://www.nytimes.com/2019/01/11/technology/juul-cigarettes-marketing.html
108
    FDA letter to Kevin Burns, September 12, 2018, https://www.fda.gov/media/119669/download.
109
    Jackler, JUUL Advertising (2015 – 2018) at 23.
110
    Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing of JUUL transformed
the U.S. retail e-cigarette market, Tobacco Control, Vol. 28, Issue 2,
https://tobaccocontrol.bmj.com/content/28/2/146.
111
    Jackler, JUUL Advertising (2015 – 2018) at 1.
112
    Chaykowski, The Disturbing Focus Of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-marketing-
campaigns/#50c4781314f9.
                                                     35
          Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 36 of 48



  understand why youths are so attracted to them. Without waiting for an answer, however, on October

  4, 2018, the FDA conducted a surprise visit to JUUL in which it seized thousands of pages of

  documents as part of the agency’s investigation into the company’s marketing practices. 113

                         The troubling reality is that electronic nicotine delivery systems (ENDS) such
                         as e-cigarettes have become wildly popular with kids. We understand, by all
                         accounts, many of them may be using products that closely resemble a USB
                         flash drive, have high levels of nicotine and emissions that are hard to see.
                         These characteristics may facilitate youth use, by making the products more
                         attractive to children and teens. These products are also more difficult for
                         parents and teachers to recognize or detect. Several of these products fall under
                         the JUUL brand…. In some cases, our kids are trying these products and liking
                         them without even knowing they contain nicotine. In addition, that’s a problem,
                         because as we know the nicotine in these products can rewire an adolescent’s
                         brain, leading to years of addiction. For this reason, the FDA must – and will –
                         move quickly to reverse these disturbing trends, and, in particular, address the
                         surging youth uptake of JUUL and other products. 114

                         The FDA stated it would take several actions to address issues it identified as
                         problematic including a crackdown on retailers illegally selling JUUL products
                         to minors, encouraging online retailers such as eBay to adopt new measures to
                         prevent black-market listings of JUUL products, and conducting an
                         investigation of manufacturers such as JUUL to “hold them accountable” and to
                         “examine all the available information to understand why kids are finding these
                         products so appealing.”

          3.    According to preliminary data from the CDC’s annual National Youth Tobacco

  Survey, about three million, or 20 percent of high school students, are using e-cigarettes compared with

  1.73 million (11.7 percent) in the last survey.115 Acknowledging that we now face an “epidemic of

  youth e-cigarette use,” the U.S. Surgeon General stated, “[t]he recent surge in e-cigarette use among

  youth, which has been fueled by new types of e-cigarettes that have recently entered the market, is a

  cause for great concern. We must take action now to protect the health of our nation’s young people. 116

          4.    Under pressure from regulators, public interest groups and the                  medical


113
    Medical Express, FDA seizes documents from E-cigarette maker JUUL (Oct. 4, 2018),
https://medicalxpress.com/news/2018-10-fda-seizes-documents-e-cigarette-maker.html.
114
    Statement from FDA Commissioner Scott Gottlieb, M.D., on new enforcement actions and a Youth Tobacco
Prevention Plan to stop youth use of, and access to, JUUL and other e-cigarettes, April 24, 2018,
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm605432.htm.
115
    Supra n.9.
116
    CDC, Surgeon General’s Advisory on E-cigarette Use Among Youth,
https://www.cdc.gov/tobacco/basic_information/e-cigarettes/surgeon-general-advisory/index.html.
                                                     36
             Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 37 of 48



  community, on June 12, 2018, JUUL announced a new Marketing and Social Media Policy to use
                                                                            117
  only adult models who are former smokers who switched to JUUL.                  In early 2019 JUUL

  embarked on its new advertising campaign, “Make the Switch – For smokers. By design,” which

  featured adult tobacco smokers. While the new campaign is widely considered a thinly veiled

  attempt to rehabilitate a company that, “knowingly targeted minors with harmful products, and

  cleaned up its act only after public pressure,” its new focus and imagery serves to highlight the

  egregious nature of its earlier advertising campaigns and the feasibility of having marketed

  responsibly from the outset. 118

             5.   Bradley Tusk, a political strategist known for helping startups navigating

  regulatory gray spaces, summed it up succinctly. “The company needs to decide whether it wants to

  be the bad guy or the good guy in this debate… [I]f it has aspirations to be around for decades,

  then it needs to own up to the misstep, and actively change its marketing strategy and product so it

  doesn’t fall into hands of teens…. If you were serious about not attracting teens, you wouldn’t

  make products that seem inherently appealing to children.” 119

             6.   JUUL’s current advertising campaign is no longer youthful, playful, attractive

  or cool. It stands in stark contrast to its earlier advertising campaign that ushered in a youth

  vaping epidemic. Its ‘Switch,’ however, is simply too little too late.

      VII.    PLAINTIFF HAS SUFFERED DAMAGES

             1.   The JUUL device and pods were defectively designed because they contained more

 nicotine than JUUL represented; they contained more nicotine than reasonable consumers expected;

 they delivered higher levels of nicotine than JUUL represented; they delivered higher levels of nicotine


117
    Woolf J., E-Cig Maker Juul Won’t Tempt Instagrammers With Models Anymore, Bloomberg (June 14, 2018),
https://www.bloomberg.com/news/articles/2018-06-14/e-cig-maker-juul-won-t-tempt-instagrammers-with-models-
anymore.
118
    Roose, K., Juul’s Convenient Smoke Screen, The New York Times (Jan. 11, 2019),
https://www.nytimes.com/2019/01/11/technology/juul-cigarettes-marketing.html.
  119
      https://www.inc.com/will-yakowicz/juul-has-a-problem-its-too-cool.html


                                                      37
        Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 38 of 48



than reasonable consumers expected; they contained and delivered numerous toxic compounds

including compounds that are cytotoxic, mutagenic, carcinogenic and teratogenic, which reasonable

consumers would not have expected; they posed a greater addiction risk than JUUL represented; they

posed a greater addiction risk than reasonable consumers expected; they increased users’ susceptibility

to a variety of medical maladies, including but not limited to: insulin resistance; increased risk of heart

attack and stroke; suppressed appetite; lung disease, chronic bronchitis; oral, esophageal, and

pancreatic cancers; osteoporosis and bone fractures; infertility and impairment of prefrontal brain

development, none of which JUUL warned of; and because the JUUL system confers no benefit to

outweigh any of these risks or all of them taken together.

        2.     Plaintiff’s use of JUUL devices unknowingly exposed him to a host of toxic

compounds along with unnecessary and excessive levels of nicotine. By using the JUUL system,

Plaintiff was exposed to toxic compounds            and excessive levels of nicotine to which he would

never have been exposed but for use of the JUUL product.

        3.     Even brief use of JUUL can lead to nicotine addiction and expose the user to a

variety of toxic compounds, which increases the user’s risk of developing a range of medical maladies.

Continued use of the JUUL can further exacerbate the nicotine addiction as well as further increase the

likelihood of developing diseases associated with prolonged use.

        4.     Defendants were fully aware of the dangers of the JUUL as they specifically designed

the product to carry excessive amounts of nicotine facilitated through a proprietary formulation of

nicotine and benzoic acid.

        5.     Defendants’ negligence, fraudulent concealment, omissions of material fact and

failure to warn of the product defect and risks of exposure to high levels of nicotine and other toxic

compounds have caused Plaintiff to suffer an increased risk of medical maladies.

        6.     Absent Defendants’ negligence, fraud, breach of duties, misrepresentations, or

any combination of such acts, Plaintiff would not have been exposed to dangerous levels of nicotine

                                                    38
            Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 39 of 48



  and other toxic compounds. 120

             7.     As a proximate result of Defendants’ misconduct, Plaintiff is currently fighting

  the consequences of nicotine addiction and is at a heightened risk of developing a variety of medical

  conditions in the future. Such increased risk was reasonably foreseeable to Defendants.

             8.     As a direct result of Defendants’ conduct, Plaintiff seeks all other available and

  necessary relief in connection with this claim.

      VIII. CAUSES OF ACTION

                                        FIRST CAUSE OF ACTION

                                          FRAUD BY OMISSION

             1.     Plaintiff incorporates the above and below allegations by reference.

             2.     Defendants fraudulently and deceptively sold JUUL products to Plaintiff by omitting

  to disclose the highly addictive nature of JUUL products.

             3.     Further, Defendants fraudulently and deceptively failed to disclose to Plaintiff the

  highly addictive nature of JUUL’s pod formulation, the nicotine content of JUUL e-liquid and the

  aerosol it produces, and use of nicotine and benzoic acid to deliver a materially more significant

  nicotine load than in a single package of cigarettes.

            4.      Further, Defendants fraudulently and deceptively failed to disclose to Plaintiff that the

 nicotine salts in JUUL pods delivered nicotine at a higher rate than other e-cigarettes and conventional

 cigarettes, which was likely to make the nicotine addiction associated with JUUL products stronger and

 more severe than that associated with other e-cigarettes and conventional cigarettes.

            5.      Each of these safety omissions was material when made. In particular, each omission

 concerned material facts that were essential to Plaintiff’s decisions whether to purchase a JUUL e-

 cigarette and JUUL pod.

120
      895 Patent.
                                                       39
        Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 40 of 48



        6.     By and through such omissions, Defendants intended to induce Plaintiff                   to

detrimentally rely on the material safety omissions.

        7.     Plaintiff detrimentally relied on Defendants’ omissions. Had Plaintiff been adequately

informed and not intentionally deceived by Defendants, he would have acted differently by, without

limitation not purchasing a JUUL e-cigarette or JUUL pod or purchasing fewer of them.

        8.      Plaintiff   justifiably   and    reasonably   relied   on   Defendants’   omissions, and,

accordingly, was damaged by the Defendants’ actions.

        9.     As a direct and proximate result of Defendants’ omissions, Plaintiff has          suffered

damages in an amount equal to the amount that Defendants charged them.

        10.    Defendants’ conduct        was    willful   and malicious     and designed to m ax im iz e

Defendants’ profits even though Defendants knew that it would cause damages to Plaintiff.

                                     SECOND CAUSE OF ACTION

                                                NEGLIGENCE

        11.    Plaintiff incorporates the above and below allegations by reference.

        12.    The elements of negligence are duty, breach of duty, causation, and harm.

        13.    Upon marketing and offering the JUUL products for sale, Defendants had a duty and

owed a duty to Plaintiff to exercise a degree of care a reasonable e-cigarette manufacturer would

exercise under like circumstances to ensure its products were not marketed or sold to and/or used by

minors, including Plaintiff.

        14.    Defendants knew or should have known that minors, including Plaintiff would b e prone

to purchase and/or try JUUL products.

        15.    Defendants breached their duty to minors, including Plaintiff by permitting           their

products to be marketed and sold to minors, including Plaintiff through their website, online, and

through brick-and-mortar retailers, where identification and proof of age were not required for purchase

                                                     40
         Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 41 of 48



and acquisition of the JUUL products.

        16.    Upon marketing and offering the JUUL products for sale, Defendants had a        duty and

owed a duty to Plaintiff to exercise a degree of care a reasonable e-cigarette manufacturer would

exercise under like circumstances to accurately represent the nicotine content and delivery of their

products as well as the products’ corresponding addictive potential.

        17.    Defendants breached their duty to minors, including Plaintiff by misrepresenting and

otherwise failing to accurately represent the nicotine content and delivery of their products as well as

by misrepresenting and otherwise failing to accurately represent the products’ corresponding addictive

potential.

        18.    Upon marketing and offering the JUUL products for sale, Defendants had a duty and

owed a duty to Plaintiff to exercise a degree of care a reasonable e-cigarette manufacturer would

exercise under like circumstances to accurately represent and to adequately warn of the health hazards,

particularly to minors, of using JUUL products including, but not limited to, the presence of toxic

compounds in JUUL e-liquids and the delivery of these compounds and other toxic compounds in

JUUL aerosol as well as the health hazard of nicotine addiction and the conc omitant health hazards that

addictive, i.e., compulsive use of the JUUL products would bring about.

        19.    Defendants breached their duty to minors, including Plaintiff by failing to accurately

represent and adequately warn of the health hazards of using JUUL products including, but not limited

to, those identified in the preceding paragraph.

        20.    Defendants’ breach of their duties, and each of them, proximately caused harm to

Plaintiff. But for Defendants’ breach of their duties, such harms would not have occurred.

        21.    Because of Defendants’ conduct, Plaintiff has been significantly exposed to toxic

substances, including nicotine, additives, and other toxic compounds in JUUL e-liquid and delivered in

the aerosol JUUL produces, and as a result of this exposure, have suffered increased risk of illness,


                                                   41
        Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 42 of 48



disease or disease process. Defendants’ lack of sufficient disclosure was a substantial factor in causing

harm to Plaintiff.

                                       THIRD CAUSE OF ACTION

                                         UNJUST ENRICHMENT

        22. Plaintiff incorporates the above and below allegations by reference.

        23. By means of Defendants’ wrongful conduct alleged here,                  Defendants knowingly sold

JUUL e-cigarettes and JUUL pods to Plaintiff in a manner that was unfair, unconscionable, and

oppressive. Specifically,        Defendants engaged in advertising campaigns and other unfair,

unconscionable, and oppressive acts that resulted in the sale and collection of monies from minors,

which Defendants intended to occur.

        24. Defendants knowingly received and retained wrongful benefits and funds from

Plaintiff. . In so doing, Defendants acted with conscious disregard for the rights of Plaintiff.

        25. Because of Defendants’ wrongful conduct, Defendants have been unjustly enriched

at the expense of, and to the detriment of, Plaintiff.

        26. Defendants’ unjust                enrichment resulted      from   the       conductalleged here.

        27. Specifically, Defendants knowingly marketed, sold to, and profited from minors’

purchases of JUUL nicotine dispensing devices and nicotine products whose quality and performance

were misrepresented by words, acts, and omissions described in this Complaint.

        28. It is inequitable for Defendants to be permitted to retain the benefits they received, without

justification, from selling JUUL nicotine-dispensing devices and nicotine products to Plaintiff in an

unfair, unconscionable, and oppressive manner. Defendants’ retention of such funds under such

circumstances makes it inequitable, and constitutes unjust enrichment.

        29. The      financial     benefits     Defendants   derived     rightfully    belong   to   Plaintiff.

Defendants should be compelled to return in a common fund for the benefit of Plaintiff all wrongful or

inequitable proceeds received by them from the sale of JUUL nicotine dispensing devices and nicotine


                                                       42
        Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 43 of 48



products to minors.

        30. Plaintiff alleges in the alternative that they have no adequate remedy at law.

                                  FOURTH CAUSE OF ACTION

                      STRICT PRODUCT LIABILITY – FAILURE TO WARN

        31. Plaintiff incorporates the above and below allegations by reference.

        32. This claim is brought pursuant to the product liability laws of New York.

        33. Defendants manufactured, distributed and sold JUUL nicotine-dispensing devices and

nicotine products.

        34. Defendants were aware that the JUUL nicotine-dispensing devices and nicotine products

had potential safety risks that were known and knowable in light of scientific and medic al knowledge

that was generally accepted in the scientific community at the time of design, manufacture, distribution,

and sale of JUUL nicotine dispensing devices and nicotine products.

        35. The use of JUUL nicotine-dispensing devices and nicotine products presented a

substantial danger of causing nicotine addiction when minors used JUUL nicotine dispensing devices

or nicotine products in an intended or reasonably foreseeable way.

        36. Plaintiff could not recognize the potential risks of using a JUUL                   nicotine-

dispensing   devices   and   nicotine   products    because Defendants      intentionally    downplayed,

misrepresented, and/or failed to warn of (a) the levels of nicotine present in JUUL e-liquid and the

levels of nicotine delivered in the aerosol JUUL produces w hen used in an ordinary manner; and (b) the

addiction potential that the JUUL nicotine-dispensing devices and nicotine products posed; and (c) the

presence of toxic additives and other toxic compounds in JUUL e-liquid and the delivery of those and

other toxic compounds in the aerosol JUUL produces when used in an ordinary manner; and (d) the

host of attendant medical maladies that could result from ordinary use of the products.

        37. Defendants failed to adequately warn or instruct foreseeable users of                  JUUL

nicotine-dispensing devices and nicotine products of the risks of nicotine addiction and the concomitant


                                                   43
         Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 44 of 48



health hazards that addictive, i.e., compulsive, use of the JUUL products would bring about. Plaintiff

was harmed by Defendants’ failure to warn.

         38. As a result of Defendants’ conduct, Plaintiff has been significantly exposed to toxic

substances, including nicotine and nicotine delivery additives, and as a result of this exposure has

suffered increased risk of illness, disease or disease process.

         39. Defendants’ lack of sufficient instructions or warnings was a substantial f a c t o r in

causing harm to Plaintiff.

                                     FIFTH CAUSE OF ACTION

                       STRICT PRODUCT LIABILITY – DESIGN DEFECT

         40. Plaintiff incorporates the above and below allegations by reference.

         41. This claim is brought pursuant to the product liability laws of New York.

         42. Defendants manufactured, distributed and sold JUUL nicotine dispensing devic es and

nicotine products.

         43. Defendants were aware that the JUUL nicotine dispensing devices and nicotine products

had potential risks that were known and knowable in light of scientific and medical knowledge that was

generally accepted in the scientific community at the time of design, manufacture, distribution, and sale

of JUUL nicotine dispensing devices and nicotine products.

         44. Defendants knew or, by the exercise of reasonable care, should have known that JUUL’s

products under ordinary use were harmful or injurious, particularly to youths and adolescents, including

the Plaintiff.

         45. As described above, Defendants designed and marketed their products to appeal to

nonsmokers, youths and adolescents and to encourage them to buy and use the product.

         46. JUUL products are also inherently defective because they contain and deliver significantly

more nicotine than JUUL represents. Moreover, JUUL is unreasonably dangerous and therefore

defective in design because it is made to create and sustain addiction. The risks inherent in the design


                                                    44
        Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 45 of 48



of JUUL outweigh significantly any benefits of such design.

        47. Defendant could have employed reasonably feasible alternative designs to prevent the

harms discussed in the complaint.

        48. Plaintiff was unaware of the design defects described in the complaint. Further,

Defendants knew or had reason to know that youths and adolescents would not fully realize the

dangerous and addictive nature of the JUUL products, nor the long-term complications             nicotine

addiction can present, or that, due to their youth, would recklessly disregard such risks

        49. Plaintiff    was      harmed   directly        and   proximately   by Defendants’ defectively

designed JUUL e-cigarette. Such harm includes significant exposure to toxic substances, which may

cause or contribute to causing disease; nicotine addiction; and economic harm in that they would not

have purchased JUUL or would have paid less for it if they had known the true facts and that they had

paid a premium as a result of Defendants’ defective products.

                                     SIXTH CAUSE OF ACTION

                BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

        50. Plaintiff incorporates the above and below allegations by reference.

        51. Defendants, through the acts and omissions alleged herein, in the sale, marketing, and

promotion of JUUL products impliedly warranted that JUUL e-cigarettes and cigarettes were

equivalent in terms of nicotine content.

        52. The negligent misrepresentations and omissions made by Defendants, upon which

Plaintiff reasonably and justifiably relied, were intended to induce, and actually induced, Plaintiff to

purchase the products at issue.

        53. Defendants are merchants with respect to the goods, which were sold to Plaintiff and there

was an implied warranty that those goods were merchantable.

        54. JUUL e-cigarettes are not fit for their intended purposes of offering an alternative to

cigarettes because JUUL e-cigarettes, when used as intended or reasonably foreseeable, worsen or


                                                      45
        Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 46 of 48



aggravate users’ underlying nicotine addiction.

        55. Plaintiff would not have purchased JUUL e-cigarettes, or would not have purchased the

products on the same terms, had he known the facts Defendants omitted to disclose.

        56. Plaintiff is entitled to damages and other legal and equitable relief as a result.

                                       SEVENTH CAUSE OF ACTION

               VIOLATION OF NEW YORK UNFAIR TRADE PRACTICES STATUTE

                           New York General Business Law §§349-350-f

        57. Plaintiff incorporates the above and below allegations by reference.

        58. Defendants have a statutory duty to refrain from making false or fraudulent

representations and/or from engaging in deceptive acts or practices in the sale and promotion of JUUL

pursuant to the New York Unfair Trade Practices Statute, New York General Business Law §§349-350-

f (hereinafter “the Statute”), which prohibits “deceptive acts or practices in the conduct of any business,

trade or commerce or in the furnishing of any service in this state,” and declares such acts or practices

as unlawful.

        59. Defendants’ unfair and deceptive practices are likely to mislead—and have misled—

reasonable consumers, such as Plaintiff, and therefore, violate the Statute.

        60. Defendants have engaged and continue to engage in unfair, unlawful, and deceptive trade

practices in New York as outlined herein. In particular, Defendants have: knowingly developed, sold,

and promoted a product that contained and delivered nicotine at levels in excess of its representations

with the intention of creating and fostering long-term addiction to JUUL products; failed to warn

consumers about the dangers of its products including but not limited to its addictiveness, its use of a

proprietary nicotine salt formulation that allows for nicotine to be absorbed more efficiently, quickly

and in higher amounts than represented and in higher amounts than in cigarettes and comparable vaping

products; and promulgating an advertising campaign specifically targeting minors.

        61. By and through such misrepresentations and omissions, Defendants intended to induce

                                                    46
           Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 47 of 48



Plaintiff to detrimentally rely on the material safety omissions.

           62. Plaintiff detrimentally relied on Defendants’ misrepresentations and omissions. Had

Plaintiff been adequately informed and not intentionally deceived by Defendants, he would have

acted differently by, without limitation not purchasing a JUUL e-cigarette or JUUL pod or purchasing

fewer of them.

           63. Plaintiff,   as   a   reasonable   consumer,    justifiably   and   reasonably   relied on

Defendants’ misrepresentations and omissions, and, accordingly, were damaged by the Defendants’

actions.

           64. Plaintiff reasonably relied to their detriment on Defendants’ misrepresentations and

omissions in that she purchased JUUL not knowing the true propensity of its dangers.

           65. Plaintiff has sustained damages as a direct and proximate result of Defendants’ deceptive

and unfair trade practices.

           66. Plaintiff seeks injunctive relief to prohibit Defendants from continuing to engage in the

unfair and deceptive advertising and marketing practices complained of in this complaint. Such

misconduct by Defendants, unless and until enjoined and restrained by order of this Court, will

continue to cause injury in fact.

           67. Pursuant to the Statute, Plaintiff makes claims for damages, including punitive damages,

attorney’s fees, and costs. The damages suffered by the Plaintiff were directly and proximately caused

by the deceptive, misleading and unfair practices of Defendants.

PRAYER FOR RELIEF

                WHEREFORE, Plaintiff respectfully requests that the Court:

 1. Award Plaintiff compensatory, restitutionary, rescissory, general consequential, and exemplary

      damages in an amount to be determined at trial, and also including but not limited to:

            a. General Damages;

            b. Special Damages, including all expenses, including incidental past and future expenses,


                                                    47
        Case 6:19-cv-06751-EAW Document 1 Filed 10/09/19 Page 48 of 48



              including medical expenses and loss of earnings and earning capacity;

          c. Punitive Damages;

          d. Award prejudgment interest as permitted by law;

  2. Enter an appropriate injunction against Defendants and their officers, agents, successors,

      employees, representatives, and assigns;

  3. Appoint a monitor and retain jurisdiction to ensure that Defendants comply with

      the injunctive provisions of any decree of this Court;

  4. Enter other appropriate equitable relief;

  5. Award reasonable attorneys’ fees and costs, as provided for by law; and

  6. Grant such other further relief as this Court deems just and proper.

DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury.



Dated: October 9, 2019



                                                         Respectfully submitted,

                                                         /s/: Randi Kassan
                                                         SANDERS PHILLIPS GROSSMAN, LLC
                                                         Randi Kassan, Esq.
                                                         100 Garden City Plaza, Suite 500
                                                         Garden City, NY 11530
                                                         Phone: 516-741-5600
                                                         Fax: 516-741-0128
                                                         Email: rkassan@thesandersfirm.com




                                                   48
